Exhibit 10.1

 

CREDIT AGREEMENT

 

DATED AS OF

JUNE 15, 2005

 

AMONG

 

WHITTIER ENERGY CORPORATION,

AS BORROWER,

 

BNP PARIBAS,

AS ADMINISTRATIVE AGENT,

 

AND

 

THE LENDERS PARTY HERETO

 

 

SOLE LEAD ARRANGER AND BOOKRUNNER

 

 

BNP PARIBAS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS

 

 

 

Section 1.01

Terms Defined Above

 

Section 1.02

Certain Defined Terms

 

Section 1.03

Types of Loans and Borrowings

 

Section 1.04

Terms Generally

 

Section 1.05

Accounting Terms and Determinations; GAAP

 

 

 

 

 

ARTICLE II
THE CREDITS

 

 

 

Section 2.01

Commitments

 

Section 2.02

Loans and Borrowings

 

Section 2.03

Requests for Borrowings

 

Section 2.04

Interest Elections

 

Section 2.05

Funding of Borrowings

 

Section 2.06

Termination and Reduction of Aggregate Maximum Credit Amounts

 

Section 2.07 [a05-11145_1ex10d1.htm#Section2_07_124456]

Borrowing Base [a05-11145_1ex10d1.htm#Section2_07_124456]

 

Section 2.08 [a05-11145_1ex10d1.htm#Section2_08_124506]

Letters of Credit [a05-11145_1ex10d1.htm#Section2_08_124506]

 

 

 

 

 

ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES
[a05-11145_1ex10d1.htm#Articleiii_124638]

 

 

 

Section 3.01 [a05-11145_1ex10d1.htm#Section3_01_124516]

Repayment of Loans [a05-11145_1ex10d1.htm#Section3_01_124516]

 

Section 3.02 [a05-11145_1ex10d1.htm#Section3_02_124517]

Interest [a05-11145_1ex10d1.htm#Section3_02_124517]

 

Section 3.03 [a05-11145_1ex10d1.htm#Section3_03_124520]

Alternate Rate of Interest [a05-11145_1ex10d1.htm#Section3_03_124520]

 

Section 3.04 [a05-11145_1ex10d1.htm#Section3_04_124526]

Prepayments [a05-11145_1ex10d1.htm#Section3_04_124526]

 

Section 3.05 [a05-11145_1ex10d1.htm#Section3_05_124537]

Fees [a05-11145_1ex10d1.htm#Section3_05_124537]

 

 

 

 

 

ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS.
[a05-11145_1ex10d1.htm#Articleiv_124640]

 

 

 

Section 4.01 [a05-11145_1ex10d1.htm#Section4_01_124539]

Payments Generally; Pro Rata Treatment; Sharing of Set-offs
[a05-11145_1ex10d1.htm#Section4_01_124539]

 

Section 4.02 [a05-11145_1ex10d1.htm#Section4_02_124543]

Presumption of Payment by the Borrower
[a05-11145_1ex10d1.htm#Section4_02_124543]

 

Section 4.03 [a05-11145_1ex10d1.htm#Section4_03_124544]

Certain Deductions by the Administrative Agent
[a05-11145_1ex10d1.htm#Section4_03_124544]

 

Section 4.04 [a05-11145_1ex10d1.htm#Section4_04_124546]

Disposition of Proceeds [a05-11145_1ex10d1.htm#Section4_04_124546]

 

 

 

 

 

ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY
[a05-11145_1ex10d1.htm#Articlev_124641]

 

 

 

Section 5.01 [a05-11145_1ex10d1.htm#Section5_01_124548]

Increased Costs [a05-11145_1ex10d1.htm#Section5_01_124548]

 

Section 5.02 [a05-11145_1ex10d1.htm#Section5_02_124551]

Break Funding Payments [a05-11145_1ex10d1.htm#Section5_02_124551]

 

Section 5.03 [a05-11145_1ex10d1.htm#Section5_03_124552]

Taxes [a05-11145_1ex10d1.htm#Section5_03_124552]

 

Section 5.04 [a05-11145_1ex10d1.htm#Section5_04_124554]

Designation of Different Lending Office
[a05-11145_1ex10d1.htm#Section5_04_124554]

 

Section 5.05 [a05-11145_1ex10d1.htm#Section5_05_124556]

Illegality [a05-11145_1ex10d1.htm#Section5_05_124556]

 

 

i

--------------------------------------------------------------------------------


 

 

ARTICLE VI
CONDITIONS PRECEDENT [a05-11145_1ex10d1.htm#Articlevi_124643]

 

 

 

Section 6.01 [a05-11145_1ex10d1.htm#Section6_01_124558]

Effective Date [a05-11145_1ex10d1.htm#Section6_01_124558]

 

Section 6.02 [a05-11145_1ex10d1.htm#Section6_02_124601]

Each Credit Event [a05-11145_1ex10d1.htm#Section6_02_124601]

 

 

 

 

 

ARTICLE VII
REPRESENTATIONS AND WARRANTIES [a05-11145_1ex10d1.htm#Articlevii_124646]

 

 

 

Section 7.01 [a05-11145_1ex10d1.htm#Section7_01_124603]

Organization; Powers [a05-11145_1ex10d1.htm#Section7_01_124603]

 

Section 7.02 [a05-11145_1ex10d1.htm#Section7_02_124604]

Authority; Enforceability [a05-11145_1ex10d1.htm#Section7_02_124604]

 

Section 7.03 [a05-11145_1ex10d1.htm#Section7_03_124605]

Approvals; No Conflicts [a05-11145_1ex10d1.htm#Section7_03_124605]

 

Section 7.04 [a05-11145_1ex10d1.htm#Section7_04_124606]

Financial Condition; No Material Adverse Change
[a05-11145_1ex10d1.htm#Section7_04_124606]

 

Section 7.05 [a05-11145_1ex10d1.htm#Section7_05_124607]

Litigation [a05-11145_1ex10d1.htm#Section7_05_124607]

 

Section 7.06 [a05-11145_1ex10d1.htm#Section7_06_124608]

Environmental Matters [a05-11145_1ex10d1.htm#Section7_06_124608]

 

Section 7.07 [a05-11145_1ex10d1.htm#Section7_07_124609]

Compliance with the Laws and Agreements; No Defaults
[a05-11145_1ex10d1.htm#Section7_07_124609]

 

Section 7.08 [a05-11145_1ex10d1.htm#Section7_08_124610]

Investment Company Act [a05-11145_1ex10d1.htm#Section7_08_124610]

 

Section 7.09 [a05-11145_1ex10d1.htm#Section7_09_124610]

Public Utility Holding Company Act [a05-11145_1ex10d1.htm#Section7_09_124610]

 

Section 7.10 [a05-11145_1ex10d1.htm#Section7_10_124611]

Taxes [a05-11145_1ex10d1.htm#Section7_10_124611]

 

Section 7.11 [a05-11145_1ex10d1.htm#Section7_11_124612]

ERISA [a05-11145_1ex10d1.htm#Section7_11_124612]

 

Section 7.12 [a05-11145_1ex10d1.htm#Section7_12_124613]

Disclosure; No Material Misstatements [a05-11145_1ex10d1.htm#Section7_12_124613]

 

Section 7.13 [a05-11145_1ex10d1.htm#Section7_13_124614]

Insurance [a05-11145_1ex10d1.htm#Section7_13_124614]

 

Section 7.14 [a05-11145_1ex10d1.htm#Section7_14_124614]

Restriction on Liens [a05-11145_1ex10d1.htm#Section7_14_124614]

 

Section 7.15 [a05-11145_1ex10d1.htm#Section7_15_124615]

Subsidiaries [a05-11145_1ex10d1.htm#Section7_15_124615]

 

Section 7.16 [a05-11145_1ex10d1.htm#Section7_16_124616]

Location of Business and Offices [a05-11145_1ex10d1.htm#Section7_16_124616]

 

Section 7.17 [a05-11145_1ex10d1.htm#Section7_17_124618]

Properties; Titles, Etc. [a05-11145_1ex10d1.htm#Section7_17_124618]

 

Section 7.18 [a05-11145_1ex10d1.htm#Section7_18_124621]

Maintenance of Properties [a05-11145_1ex10d1.htm#Section7_18_124621]

 

Section 7.19 [a05-11145_1ex10d1.htm#Section7_19_124622]

Gas Imbalances, Prepayments [a05-11145_1ex10d1.htm#Section7_19_124622]

 

Section 7.20 [a05-11145_1ex10d1.htm#Section7_20_124623]

Marketing of Production [a05-11145_1ex10d1.htm#Section7_20_124623]

 

Section 7.21 [a05-11145_1ex10d1.htm#Section7_21_124624]

Swap Agreements [a05-11145_1ex10d1.htm#Section7_21_124624]

 

Section 7.22 [a05-11145_1ex10d1.htm#Section7_22_124625]

Use of Loans and Letters of Credit [a05-11145_1ex10d1.htm#Section7_22_124625]

 

Section 7.23 [a05-11145_1ex10d1.htm#Section7_23_124626]

Solvency [a05-11145_1ex10d1.htm#Section7_23_124626]

 

Section 7.24 [a05-11145_1ex10d1.htm#Section7_24_124628]

Acquisition [a05-11145_1ex10d1.htm#Section7_24_124628]

 

Section 7.25 [a05-11145_1ex10d1.htm#Section7_25_124628]

Subordinated Debt [a05-11145_1ex10d1.htm#Section7_25_124628]

 

 

 

 

 

ARTICLE VIII
AFFIRMATIVE COVENANTS [a05-11145_1ex10d1.htm#Articleviii_124648]

 

 

 

Section 8.01 [a05-11145_1ex10d1.htm#Section8_01]

Financial Statements; Ratings Change; Other Information
[a05-11145_1ex10d1.htm#Section8_01]

 

Section 8.02 [a05-11145_1ex10d1.htm#Section8_02]

Notices of Material Events [a05-11145_1ex10d1.htm#Section8_02]

 

Section 8.03 [a05-11145_1ex10d1.htm#Section8_03]

Existence; Conduct of Business [a05-11145_1ex10d1.htm#Section8_03]

 

Section 8.04 [a05-11145_1ex10d1.htm#Section8_04]

Payment of Obligations [a05-11145_1ex10d1.htm#Section8_04]

 

Section 8.05 [a05-11145_1ex10d1.htm#Section8_05]

Performance of Obligations under Loan Documents
[a05-11145_1ex10d1.htm#Section8_05]

 

Section 8.06 [a05-11145_1ex10d1.htm#Section8_06]

Operation and Maintenance of Properties [a05-11145_1ex10d1.htm#Section8_06]

 

Section 8.07 [a05-11145_1ex10d1.htm#Section8_07]

Insurance [a05-11145_1ex10d1.htm#Section8_07]

 

Section 8.08 [a05-11145_1ex10d1.htm#Section8_08]

Books and Records; Inspection Rights [a05-11145_1ex10d1.htm#Section8_08]

 

Section 8.09 [a05-11145_1ex10d1.htm#Section8_09]

Compliance with Laws [a05-11145_1ex10d1.htm#Section8_09]

 

Section 8.10 [a05-11145_1ex10d1.htm#Section8_10]

Environmental Matters [a05-11145_1ex10d1.htm#Section8_10]

 

Section 8.11 [a05-11145_1ex10d1.htm#Section8_11]

Further Assurances [a05-11145_1ex10d1.htm#Section8_11]

 

 

ii

--------------------------------------------------------------------------------


 

Section 8.12 [a05-11145_1ex10d1.htm#Section8_12]

Reserve Reports [a05-11145_1ex10d1.htm#Section8_12]

 

Section 8.13 [a05-11145_1ex10d1.htm#Section8_13]

Title Information [a05-11145_1ex10d1.htm#Section8_13]

 

Section 8.14 [a05-11145_1ex10d1.htm#Section8_14]

Additional Collateral; Additional Guarantors [a05-11145_1ex10d1.htm#Section8_14]

 

Section 8.15 [a05-11145_1ex10d1.htm#Section8_15]

ERISA Compliance [a05-11145_1ex10d1.htm#Section8_15]

 

Section 8.16 [a05-11145_1ex10d1.htm#Section8_16]

Swap Agreements [a05-11145_1ex10d1.htm#Section8_16]

 

Section 8.17 [a05-11145_1ex10d1.htm#Section8_17]

Marketing Activities [a05-11145_1ex10d1.htm#Section8_17]

 

Section 8.18 [a05-11145_1ex10d1.htm#Section8_18]

Alabama Property [a05-11145_1ex10d1.htm#Section8_18]

 

 

 

 

 

ARTICLE IX
NEGATIVE COVENANTS [a05-11145_1ex10d1.htm#Ix]

 

 

 

Section 9.01 [a05-11145_1ex10d1.htm#Section9_01]

Financial Covenants [a05-11145_1ex10d1.htm#Section9_01]

 

Section 9.02 [a05-11145_1ex10d1.htm#Section9_02]

Debt [a05-11145_1ex10d1.htm#Section9_02]

 

Section 9.03 [a05-11145_1ex10d1.htm#Section9_03]

Liens [a05-11145_1ex10d1.htm#Section9_03]

 

Section 9.04 [a05-11145_1ex10d1.htm#Section9_04]

Dividends, Distributions and Redemptions [a05-11145_1ex10d1.htm#Section9_04]

 

Section 9.05 [a05-11145_1ex10d1.htm#Section9_05]

Investments, Loans and Advances [a05-11145_1ex10d1.htm#Section9_05]

 

Section 9.06 [a05-11145_1ex10d1.htm#Section9_06]

Nature of Business [a05-11145_1ex10d1.htm#Section9_06]

 

Section 9.07 [a05-11145_1ex10d1.htm#Section9_07]

Limitation on Leases [a05-11145_1ex10d1.htm#Section9_07]

 

Section 9.08 [a05-11145_1ex10d1.htm#Section9_08]

Proceeds of Notes [a05-11145_1ex10d1.htm#Section9_08]

 

Section 9.09 [a05-11145_1ex10d1.htm#Section9_09]

ERISA Compliance [a05-11145_1ex10d1.htm#Section9_09]

 

Section 9.10 [a05-11145_1ex10d1.htm#Section9_10]

Sale or Discount of Receivables [a05-11145_1ex10d1.htm#Section9_10]

 

Section 9.11 [a05-11145_1ex10d1.htm#Section9_11]

Mergers, Etc. [a05-11145_1ex10d1.htm#Section9_11]

 

Section 9.12 [a05-11145_1ex10d1.htm#Section9_12]

Sale of Properties [a05-11145_1ex10d1.htm#Section9_12]

 

Section 9.13 [a05-11145_1ex10d1.htm#Section9_13]

Environmental Matters [a05-11145_1ex10d1.htm#Section9_13]

 

Section 9.14 [a05-11145_1ex10d1.htm#Section9_14]

Transactions with Affiliates [a05-11145_1ex10d1.htm#Section9_14]

 

Section 9.15 [a05-11145_1ex10d1.htm#Section9_15]

Subsidiaries [a05-11145_1ex10d1.htm#Section9_15]

 

Section 9.16 [a05-11145_1ex10d1.htm#Section9_16]

Negative Pledge Agreements; Dividend Restrictions
[a05-11145_1ex10d1.htm#Section9_16]

 

Section 9.17 [a05-11145_1ex10d1.htm#Section9_17]

Gas Imbalances, Take-or-Pay or Other Prepayments
[a05-11145_1ex10d1.htm#Section9_17]

 

Section 9.18 [a05-11145_1ex10d1.htm#Section9_18]

Swap Agreements [a05-11145_1ex10d1.htm#Section9_18]

 

Section 9.19 [a05-11145_1ex10d1.htm#Section9_19]

Amendment of Contracts [a05-11145_1ex10d1.htm#Section9_19]

 

Section 9.20 [a05-11145_1ex10d1.htm#Section9_20]

Acquisition Documents [a05-11145_1ex10d1.htm#Section9_20]

 

 

 

 

 

ARTICLE X
EVENTS OF DEFAULT; REMEDIES [a05-11145_1ex10d1.htm#X]

 

 

 

Section 10.01 [a05-11145_1ex10d1.htm#Section10_01]

Events of Default [a05-11145_1ex10d1.htm#Section10_01]

 

Section 10.02 [a05-11145_1ex10d1.htm#Section10_02]

Remedies [a05-11145_1ex10d1.htm#Section10_02]

 

 

 

 

 

ARTICLE XI
THE ADMINISTRATIVE AGENT [a05-11145_1ex10d1.htm#Xi]

 

 

 

Section 11.01 [a05-11145_1ex10d1.htm#Section11_01]

Appointment; Powers [a05-11145_1ex10d1.htm#Section11_01]

 

Section 11.02 [a05-11145_1ex10d1.htm#Section11_02]

Duties and Obligations of Administrative Agent
[a05-11145_1ex10d1.htm#Section11_02]

 

Section 11.03 [a05-11145_1ex10d1.htm#Section11_03]

Action by Administrative Agent [a05-11145_1ex10d1.htm#Section11_03]

 

Section 11.04 [a05-11145_1ex10d1.htm#Section11_04]

Reliance by Administrative Agent [a05-11145_1ex10d1.htm#Section11_04]

 

Section 11.05 [a05-11145_1ex10d1.htm#Section11_05]

Subagents [a05-11145_1ex10d1.htm#Section11_05]

 

Section 11.06 [a05-11145_1ex10d1.htm#Section11_06]

Resignation or Removal of Administrative Agent
[a05-11145_1ex10d1.htm#Section11_06]

 

Section 11.07 [a05-11145_1ex10d1.htm#Section11_07]

Administrative Agent as Lender [a05-11145_1ex10d1.htm#Section11_07]

 

Section 11.08 [a05-11145_1ex10d1.htm#Section11_08]

No Reliance [a05-11145_1ex10d1.htm#Section11_08]

 

Section 11.09 [a05-11145_1ex10d1.htm#Section11_09]

Administrative Agent May File Proofs of Claim
[a05-11145_1ex10d1.htm#Section11_09]

 

 

iii

--------------------------------------------------------------------------------


 

Section 11.10 [a05-11145_1ex10d1.htm#Section11_10]

Authority of Administrative Agent to Release Collateral and Liens
[a05-11145_1ex10d1.htm#Section11_10]

 

Section 11.11 [a05-11145_1ex10d1.htm#Section11_11]

The Arranger [a05-11145_1ex10d1.htm#Section11_11]

 

 

 

 

 

ARTICLE XII
MISCELLANEOUS [a05-11145_1ex10d1.htm#Xii]

 

 

 

Section 12.01 [a05-11145_1ex10d1.htm#Section12_01]

Notices [a05-11145_1ex10d1.htm#Section12_01]

 

Section 12.02 [a05-11145_1ex10d1.htm#Section12_02]

Waivers; Amendments [a05-11145_1ex10d1.htm#Section12_02]

 

Section 12.03 [a05-11145_1ex10d1.htm#Section12_03]

Expenses, Indemnity; Damage Waiver. [a05-11145_1ex10d1.htm#Section12_03]

 

Section 12.04 [a05-11145_1ex10d1.htm#Section12_04]

Successors and Assigns [a05-11145_1ex10d1.htm#Section12_04]

 

Section 12.05 [a05-11145_1ex10d1.htm#Section12_05]

Survival; Revival; Reinstatement [a05-11145_1ex10d1.htm#Section12_05]

 

Section 12.06 [a05-11145_1ex10d1.htm#Section12_06]

Counterparts; Integration; Effectiveness [a05-11145_1ex10d1.htm#Section12_06]

 

Section 12.07 [a05-11145_1ex10d1.htm#Section12_07]

Severability [a05-11145_1ex10d1.htm#Section12_07]

 

Section 12.08 [a05-11145_1ex10d1.htm#Section12_08]

Right of Setoff [a05-11145_1ex10d1.htm#Section12_08]

 

Section 12.09 [a05-11145_1ex10d1.htm#Section12_09]

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
[a05-11145_1ex10d1.htm#Section12_09]

 

Section 12.10 [a05-11145_1ex10d1.htm#Section12_10]

Headings [a05-11145_1ex10d1.htm#Section12_10]

 

Section 12.11 [a05-11145_1ex10d1.htm#Section12_11]

Confidentiality [a05-11145_1ex10d1.htm#Section12_11]

 

Section 12.12 [a05-11145_1ex10d1.htm#Section12_12]

Interest Rate Limitation [a05-11145_1ex10d1.htm#Section12_12]

 

Section 12.13 [a05-11145_1ex10d1.htm#Section12_13]

EXCULPATION PROVISIONS [a05-11145_1ex10d1.htm#Section12_13]

 

Section 12.14 [a05-11145_1ex10d1.htm#Section12_14]

Collateral Matters; Swap Agreements [a05-11145_1ex10d1.htm#Section12_14]

 

Section 12.15 [a05-11145_1ex10d1.htm#Section12_15]

No Third Party Beneficiaries [a05-11145_1ex10d1.htm#Section12_15]

 

Section 12.16 [a05-11145_1ex10d1.htm#Section12_16]

USA Patriot Act Notice [a05-11145_1ex10d1.htm#Section12_16]

 

 

iv

--------------------------------------------------------------------------------


 

 

ANNEXES, EXHIBITS AND SCHEDULES

 

 

 

Annex I [a05-11145_1ex10d1.htm#AnnexI]

List of Maximum Credit Amounts [a05-11145_1ex10d1.htm#AnnexI]

 

 

Exhibit A [a05-11145_1ex10d1.htm#A]

Form of Note [a05-11145_1ex10d1.htm#A]

 

Exhibit B [a05-11145_1ex10d1.htm#B]

Form of Compliance Certificate [a05-11145_1ex10d1.htm#B]

 

Exhibit C-1 [a05-11145_1ex10d1.htm#C1]

Form of Legal Opinion of counsel to the Borrower [a05-11145_1ex10d1.htm#C1]

 

Exhibit C-2 [a05-11145_1ex10d1.htm#C2]

Form of Legal Opinion of Local Counsel [a05-11145_1ex10d1.htm#C2]

 

Exhibit D [a05-11145_1ex10d1.htm#D]

Security Instruments [a05-11145_1ex10d1.htm#D]

 

Exhibit E [a05-11145_1ex10d1.htm#E]

Form of Assignment and Assumption [a05-11145_1ex10d1.htm#E]

 

Exhibit F

Outstanding Letters of Credit

 

 

Schedule 1.02

Existing Letters of Credit

 

Schedule 6.01(a)

Swap Agreements

 

Schedule 6.01(b)

Required Hedging Position

 

Schedule 7.15

Subsidiaries and Partnerships

 

Schedule 7.19

Gas Imbalances

 

Schedule 7.20

Marketing Contracts

 

 

v

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT dated as of June 15, 2005, is among WHITTIER ENERGY
CORPORATION, a corporation duly formed and existing under the laws of the State
of Nevada (the “Borrower”); each of the Lenders from time to time party hereto;
and BNP PARIBAS (in its individual capacity, “BNP Paribas”), as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

 

R E C I T A L S

 

A.            The Borrower has requested that the Lenders provide certain loans
to and extensions of credit on behalf of the Borrower.

 

B.            The Lenders have agreed to make such loans and extensions of
credit subject to the terms and conditions of this Agreement.

 

C.            In consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:

 

ARTICLE I
Definitions and Accounting Matters

 

Section 1.01           Terms Defined Above.  As used in this Agreement, each
term defined above has the meaning indicated above.

 

Section 1.02           Certain Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means the acquisition of certain oil, gas and mineral Properties
pursuant to the terms and conditions of the Acquisition Documents.

 

“Acquisition Documents” means (a) the Agreement and Plan of Merger among RPC
Acquisition Company, Inc., RIMCO Production Company, Inc., and Borrower, dated
April 18, 2005, and (b) all bills of sale, assignments, agreements, instruments
and documents executed and delivered in connection therewith, as amended.

 

“Acquisition Properties” means the Oil and Gas Properties and other properties
acquired by the Borrower or any Guarantor pursuant to the Acquisition Documents.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Loans” has the meaning assigned such term in Section 5.05.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent and any syndication
agent, documentation agent or similar agent that hereafter becomes a party
hereto; and “Agent” shall mean either the Administrative Agent or such other
agent, as the context requires.

 

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06.

 

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

 

“Alabama Properties” means those Oil and Gas Properties identified on the
Initial Reserve Report as being located in Alabama.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be, the rate per annum set forth in the
Borrowing Base Utilization Grid below based upon the Borrowing Base Utilization
Percentage then in effect:

 

Borrowing Base Utilization Grid

 

Borrowing Base Utilization Percentage

 

<33%

 

³33% <66%

 

³66% <85%

 

³85%

Eurodollar Loans

 

1.50%

 

1.75%

 

2.00%

 

2.25%

ABR Loans

 

0.00%

 

0.25%

 

0.50%

 

0.75%

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I.

 

2

--------------------------------------------------------------------------------


 

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person whose long term senior unsecured debt rating is A/A2 by S&P
or Moody’s (or their equivalent) or higher.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Arranger” means BNP Paribas, in its capacities as the sole lead arranger and
bookrunner hereunder.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e), Section 8.13(c) or Section 9.12(d).

 

“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect.

 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which dealings in
dollar deposits are carried out in the London interbank market.

 

3

--------------------------------------------------------------------------------


 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $100,000.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 33 1/3 % of the aggregate ordinary voting power represented by the
issued and outstanding Equity Interests of the Borrower or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) appointed by directors so nominated.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 5.01(b)), by any lending office of such Lender or by
such Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b).  The amount representing each Lender’s Commitment shall at any
time be the lesser of such Lender’s Maximum Credit Amount and such Lender’s
Applicable Percentage of the then effective Borrowing Base.

 

“Consolidated EBITDAX”:  with respect to the Borrower, for any period,
Consolidated Net Income for that period, plus (a) to the extent deducted from
revenues in determining Consolidated Net Income for that period, (i) the
aggregate amount of Consolidated Interest Expense for that period, (ii) the
aggregate amount of letter of credit fees paid during that period, (iii) the
aggregate amount of income Tax expense for that period (including franchise Tax
expense imposed on or measured by Borrower’s Consolidated Net Income) and
(iv) all amounts attributable to depreciation, depletion, exploration,
amortization and other non-cash charges and expenses for that period, minus
(b) to the extent included in revenues in determining Consolidated Net Income
for that period, all non-cash income during that period, in each case

 

4

--------------------------------------------------------------------------------


 

determined on a consolidated basis in accordance with GAAP and without
duplication of amounts.

 

For the purposes of calculating Consolidated EBITDAX for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the covenants set forth in Section 9.01, (i) if at any time
after the first day of such Reference Period the Borrower or any Subsidiary
shall have made any Material Disposition, the Consolidated EBITDAX for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDAX
(if positive) attributable to the Property that is the subject of such Material
Disposition for such Reference Period and (ii) if at any time after the first
day of such Reference Period the Borrower or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDAX for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period.

 

“Consolidated Interest Expense”:  with respect to the Borrower and its
Subsidiaries on a consolidated basis for any period, the sum of (i) gross
interest expense (including all cash and accrued interest expense) of the
Borrower and its Subsidiaries for such period on a consolidated basis, including
to the extent included in interest expense in accordance with GAAP (x) the
amortization of debt discounts and (y) the portion of any payments or accruals
with respect to Capital Leases allocable to interest expense and
(ii) capitalized interest of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP.

 

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and the Consolidated Subsidiaries after allowances for
Taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which the Borrower or any of the Consolidated Subsidiaries has an interest
(which interest does not cause the net income of such other Person to be
consolidated with the net income of the Borrower and the Consolidated
Subsidiaries in accordance with GAAP), except to the extent of the amount of
dividends or distributions actually paid in cash during such period by such
other Person to the Borrower or to any of the Consolidated Subsidiaries, as the
case may be; (b) the net income (but not loss) during such period of any
Consolidated Subsidiary to the extent that the declaration or payment of
dividends or similar distributions or transfers or loans by that Consolidated
Subsidiary is not at the time permitted by operation of the terms of its charter
or any agreement, instrument or Governmental Requirement applicable to such
Consolidated Subsidiary or is otherwise restricted or prohibited, in each case
determined in accordance with GAAP; (c) the net income (or loss) of any Person
acquired in a pooling-of-interests transaction for any period prior to the date
of such transaction; (d) any extraordinary gains or losses during such period
and (e) any gains or losses attributable to writeups or writedowns of assets,
including ceiling test writedowns.

 

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

 

5

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or in which such Person otherwise assures a creditor against loss of the
Debt (howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (i) obligations to deliver commodities,
goods or services, including, without limitation, Hydrocarbons, in consideration
of one or more advance payments, other than gas balancing arrangements in the
ordinary course of business; (j) obligations to pay for goods or services even
if such goods or services are not actually received or utilized by such Person;
(k) any Debt of a partnership for which such Person is liable either by
agreement, by operation of law or by a Governmental Requirement but only to the
extent of such liability; (l) Disqualified Capital Stock; and (m) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment.  The Debt
of any Person shall include all obligations of such Person of the character
described above to the extent such Person remains legally liable in respect
thereof notwithstanding that any such obligation is not included as a liability
of such Person under GAAP.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans,

 

6

--------------------------------------------------------------------------------


 

LC Exposure or other obligations hereunder outstanding and all of the
Commitments are terminated.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

 

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

 

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which the Borrower
or any of its Subsidiaries is conducting or at any time has conducted business,
or where any Property of the Borrower or any of its Subsidiaries is located,
including without limitation, the Oil Pollution Act of 1990 (“OPA”), as amended,
the Clean Air Act, as amended, the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the Federal
Water Pollution Control Act, as amended, the Occupational Safety and Health Act
of 1970, as amended, the Resource Conservation and Recovery Act of 1976
(“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection Governmental Requirements. 
The term “oil” shall have the meaning specified in OPA, the terms “hazardous
substance” and “release” (or “threatened release”) have the meanings specified
in CERCLA, the terms “solid waste” and “disposal” (or “disposed”) have the
meanings specified in RCRA and the term “oil and gas waste” shall have the
meaning specified in Section 91.1011 of the Texas Natural Resources Code
(“Section 91.1011”); provided, however, that (a) in the event either OPA,
CERCLA, RCRA or Section 91.1011 is amended so as to broaden the meaning of any
term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state or
other jurisdiction in which any Property of the Borrower or any of its
Subsidiaries is located establish a meaning for “oil,” “hazardous substance,”
“release,” “solid waste,” “disposal” or “oil and gas waste” which is broader
than that specified in either OPA, CERCLA, RCRA or Section 91.1011, such broader
meaning shall apply.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or any of its Subsidiaries would be deemed to
be a “single employer”

 

7

--------------------------------------------------------------------------------


 

within the meaning of section 4001(b)(1) of ERISA or subsections (b), (c), (m)
or (o) of section 414 of the Code.

 

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of the Borrower or any
of its Subsidiaries or any ERISA Affiliate from a Plan during a plan year in
which it was a “substantial employer” as defined in section 4001(a)(2) of ERISA,
(c) the filing of a notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under section 4041 of ERISA, (d) the institution
of proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of
withdrawal liability pursuant to Section 4202 of ERISA or (f) any other event or
condition which might constitute grounds under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned such term in Section 10.01.

 

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any of its Subsidiaries or materially
impair the value of such Property subject thereto; (e) Liens arising solely by
virtue of any statutory or common law provision relating to banker’s liens,
rights of set-off or similar rights and remedies and burdening only deposit
accounts or other funds maintained with a

 

8

--------------------------------------------------------------------------------


 

creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by the Borrower or any of its
Subsidiaries to provide collateral to the depository institution; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any Property of the Borrower or any of its Subsidiaries for the
purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, which in the aggregate do not
materially impair the use of such Property for the purposes of which such
Property is held by the Borrower or any of its Subsidiaries or materially impair
the value of such Property subject thereto; (g) Liens on cash or securities
pledged to secure performance of tenders, surety and appeal bonds, government
contracts, performance and return of money bonds, bids, trade contracts, leases,
statutory obligations, regulatory obligations and other obligations of a like
nature incurred in the ordinary course of business and (h) judgment and
attachment Liens not giving rise to an Event of Default, provided that any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment shall not have been finally terminated or the period within
which such proceeding may be initiated shall not have expired and no action to
enforce such Lien has been commenced; provided, further that Liens described in
clauses (a) through (e) shall remain “Excepted Liens” only for so long as no
action to enforce such Lien has been commenced and no intention to subordinate
the first priority Lien granted in favor of the Administrative Agent and the
Lenders is to be hereby implied or expressed by the permitted existence of such
Excepted Liens.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise Taxes imposed on (or measured
by) its net income by the United States of America or such other jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other jurisdiction in which the
Borrower or any Guarantor is located and (c) in the case of a Foreign Lender,
any withholding Tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign Lender’s failure to
comply with Section 5.03(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding Tax pursuant to Section 5.03(a) or Section 5.03(c).

 

“Existing Credit Agreements” means (a) that certain Credit Agreement dated
July 17, 2002, by and among Whittier Energy Company, a Nevada corporation, and
Whittier Operating, Inc., a Texas corporation, and Compass Bank and (b) that
certain Credit Agreement between RIMCO and Frost Bank.

 

“Existing Letters of Credit” means those existing Letters of Credit between
Compass Bank and the Borrower listed on Schedule 1.02.

 

9

--------------------------------------------------------------------------------


 

“Existing Shell Hedges” means those Swap Agreements listed on Schedule 1.02 that
are between Shell Trading (US) Co. and the Borrower.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer shall mean a
Financial Officer of the Borrower.

 

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower or any of its Subsidiaries, any of their Properties, the Administrative
Agent, any Issuing Bank or any Lender.

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

“Guarantors” means each Subsidiary that guarantees the Indebtedness pursuant to
Section 8.14(b).

 

“Guaranty Agreement” means an agreement executed by the Guarantors in form and
substance reasonably satisfactory to the Administrative Agent unconditionally
guarantying on a

 

10

--------------------------------------------------------------------------------


 

joint and several basis, payment of the Indebtedness, as the same may be
amended, modified or supplemented from time to time.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Indebtedness” means any and all amounts owing or to be owing by the Borrower,
any of its Subsidiaries or any Guarantor (whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising): (a) to the Administrative Agent, any Issuing
Bank or any Lender under any Loan Document; (b) to any Lender or any Affiliate
of a Lender under any Swap Agreement between the Borrower or any Subsidiary and
such Lender or Affiliate of a Lender while such Person (or in the case of its
Affiliate, the Person affiliated therewith) is a Lender hereunder and (c) all
renewals, extensions and/or rearrangements of any of the above.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial Reserve Report” means (i) with respect to the Borrower, the report of
H.J. Gruy and Associates, Inc., dated March 4, 2005, with respect to the value
of certain Oil and Gas Properties of the Borrower and its Subsidiaries as of
January 1, 2005,  and (ii) with respect to the Acquisition Properties, the
report of Netherland, Sewell & Associates, Inc., dated April 8, 2005, with
respect to the value of certain Oil and Gas Properties of RIMCO Production
Company, Inc.and its Subsidiaries as of December 31, 2004.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

11

--------------------------------------------------------------------------------


 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).

 

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit or (d) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

 

“Issuing Bank” means BNP Paribas and each Lender that agrees to act as an issuer
of Letters of Credit hereunder at the request of the Borrower, in each case, in
its capacity as an issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.08(i).  Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall also include
(i) any such Affiliate with respect to Letters of Credit issued by such
Affiliate and (ii) Compass Bank, with respect to the Existing Letters of Credit.

 

“LC Commitment” at any time means Five Million Dollars ($5,000,000).

 

12

--------------------------------------------------------------------------------


 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Letter of Credit” means any letter of credit issued or deemed issued pursuant
to this Agreement, including the Existing Letters of Credit.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with any Issuing
Bank relating to any Letter of Credit issued by such Issuing Bank.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Subsidiaries shall be deemed to
be the owner of any Property which they have acquired or hold subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to

 

13

--------------------------------------------------------------------------------


 

which title to the Property has been retained by or vested in some other Person
in a transaction intended to create a financing.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (66-2/3%)
of the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two-thirds
percent (66-2/3%) of the outstanding aggregate principal amount of the Loans or
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)).

 

“Material Acquisition”:  any acquisition of Property or series of related
acquisitions of Property that involves the payment of consideration (including,
without limitation, the issuance of Equity Interests of the Borrower) by the
Borrower and its Subsidiaries in excess of ten percent (10%) of the then current
Borrowing Base.

 

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, liabilities (actual or
contingent), condition (financial or otherwise) or prospects of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of the Borrower, any of its
Subsidiaries or any Guarantor to perform any of its obligations under any Loan
Document to which it is a party, (c) the validity or enforceability of any Loan
Document or (d) the rights and remedies of or benefits available to the
Administrative Agent, any other Agent, any Issuing Bank or any Lender under any
Loan Document.

 

“Material Disposition”:  any sale, transfer or other disposition of Property or
series of related sales, transfers or other dispositions of Property that yields
gross proceeds to the Borrower or any Subsidiaries in excess of ten percent
(10%) of the then current Borrowing Base.

 

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$500,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any of its Subsidiaries in respect
of any Swap Agreement at any time shall be the Swap Termination Value.

 

“Maturity Date” means June 15, 2008.

 

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b) or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(b).

 

14

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

 

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).

 

“Notes” means the promissory notes of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests; and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

 

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

 

“Participant” has the meaning set forth in Section 12.04(c)(i).

 

15

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, any of its Subsidiaries or an ERISA Affiliate or (b) was at
any time during the six calendar years preceding the date hereof, sponsored,
maintained or contributed to by the Borrower, any of its Subsidiaries or an
ERISA Affiliate.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BNP Paribas as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.  Such
rate is set by BNP Paribas as a general reference rate of interest, taking into
account such factors as BNP Paribas may deem appropriate; it being understood
that many of BNP Paribas’ commercial or other loans are priced in relation to
such rate, that it is not necessarily the lowest or best rate actually charged
to any customer and that BNP Paribas may make various commercial or other loans
at rates of interest having no relationship to such rate.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

 

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

 

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt.  “Redeem” has the correlative meaning thereto.

 

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

 

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

16

--------------------------------------------------------------------------------


 

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st or July 1st
(or such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and its
Subsidiaries, together with a projection of the rate of production and future
net income, Taxes, operating expenses and capital expenditures with respect
thereto as of such date, based upon the economic assumptions consistent with the
Administrative Agent’s lending requirements at the time.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or any option, warrant or other right to
acquire any such Equity Interests in the Borrower.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

 

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).

 

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Security Instruments” means the Guaranty Agreement, mortgages, deeds of trust
and other agreements, instruments or certificates described or referred to in
Exhibit D, and any and all other agreements, instruments, consents or
certificates now or hereafter executed and delivered by the Borrower or any
other Person (other than Swap Agreements with the Lenders or any Affiliate of a
Lender or participation or similar agreements between any Lender and any other
lender or creditor with respect to any Indebtedness pursuant to this Agreement)
in connection with, or as security for the payment or performance of the
Indebtedness, the Notes, this Agreement, or reimbursement obligations under the
Letters of Credit, as such agreements may be amended, modified, supplemented or
restated from time to time.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

17

--------------------------------------------------------------------------------


 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subordination Agreement” means that certain Subordination Agreement dated
June 16, 2004, by and among Whittier Energy Company, Whittier Operating, Inc.,
Texas Independent Exploration Limited, Gulfcoast Acquisitions Limited, Frederick
W. Zimmerman d/b/a Island Resources and Compass Bank.

 

“Subordinated Note” means that certain Convertible Note from Whittier Energy
Company, a Nevada corporation, dated as of June 16, 2004 in the principal amount
of $1,787,300.00, payable to Texas Independent Exploration, Limited on or before
May 31, 2010.

 

“Subsidiary” means:  (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Subsidiaries is a general
partner.  Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or any of its
Subsidiaries shall be a Swap Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market

 

18

--------------------------------------------------------------------------------


 

value(s) for such Swap Agreements, as determined by the counterparties to such
Swap Agreements.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income Taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

 

“Total Debt” means, at any date, all Debt of the Borrower and the Consolidated
Subsidiaries on a consolidated basis, excluding (i) non-cash obligations under
FAS 133 and (ii) accounts payable and other accrued liabilities (for the
deferred purchase price of Property or services) from time to time incurred in
the ordinary course of business which are not greater than sixty (60) days past
the date of invoice or delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP.

 

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, and each other Loan Document
and Acquisition Document to which it is a party, the Acquisition, the borrowing
of Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder, and the grant of Liens by the Borrower on Mortgaged Properties and
other Properties pursuant to the Security Instruments and (b) each Guarantor,
the execution, delivery and performance by such Guarantor of each Loan Document
and Acquisition Document to which it is a party, the Acquisition, the
guaranteeing of the Indebtedness and the other obligations under the Guaranty
Agreement by such Guarantor and such Guarantor’s grant of the security interests
and provision of collateral under the Security Instruments, and the grant of
Liens by such Guarantor on Mortgaged Properties and other Properties pursuant to
the Security Instruments.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly-Owned Subsidiaries.

 

19

--------------------------------------------------------------------------------


 

Section 1.03           Types of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings, respectively, may be classified and referred to
by Type (e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

 

Section 1.04           Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) with respect to the determination of any time period, the word
“from” means “from and including” and the word “to” means “to and including” and
(f) any reference herein to Articles, Sections, Annexes, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Annexes, Exhibits
and Schedules to, this Agreement.  No provision of this Agreement or any other
Loan Document shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.

 

Section 1.05           Accounting Terms and Determinations; GAAP.  Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the Financial Statements except for changes in which the
Borrower’s independent certified public accountants concur and which are
disclosed to Administrative Agent on the next date on which financial statements
are required to be delivered to the Lenders pursuant to Section 8.01(a);
provided that, unless the Borrower and all of the Lenders shall otherwise agree
in writing, no such change shall modify or affect the manner in which compliance
with the covenants contained herein is computed such that all such computations
shall be conducted utilizing financial information presented consistently with
prior periods.

 

ARTICLE II
The Credits

 

Section 2.01           Commitments.  Subject to the terms and conditions set
forth herein, each Lender agrees to make Loans to the Borrower during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment
or (b) the total Revolving Credit Exposures exceeding the total

 

20

--------------------------------------------------------------------------------


 

Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, repay and reborrow the
Loans.

 

Section 2.02           Loans and Borrowings.

 

(a)           Borrowings; Several Obligations.  Each Loan shall be made as part
of a Borrowing consisting of Loans made by the Lenders ratably in accordance
with their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)           Types of Loans.  Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

(c)           Minimum Amounts; Limitation on Number of Borrowings.  At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $25,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $25,000; provided that an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.08(e).  Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of five (5) Eurodollar Borrowings outstanding. 
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

 

(d)           Notes.  The Loans made by each Lender shall be evidenced by a
single promissory note of the Borrower in substantially the form of Exhibit A,
dated, in the case of (i) any Lender party hereto as of the date of this
Agreement, as of the date of this Agreement or (ii) any Lender that becomes a
party hereto pursuant to an Assignment and Assumption, as of the effective date
of the Assignment and Assumption, payable to the order of such Lender in a
principal amount equal to its Maximum Credit Amount as in effect on such date,
and otherwise duly completed.  In the event that any Lender’s Maximum Credit
Amount increases or decreases for any reason (whether pursuant to Section 2.06,
Section 12.04(b) or otherwise), the Borrower shall deliver or cause to be
delivered on the effective date of such increase or decrease, a new Note payable
to the order of such Lender in a principal amount equal to its Maximum Credit
Amount after giving effect to such increase or decrease, and otherwise duly
completed.  The date, amount, Type, interest rate and, if applicable, Interest
Period of each Loan made by each Lender, and all payments made on account of the
principal thereof, shall be recorded by such Lender on its books for its Note,
and, prior to any transfer, may be endorsed by such Lender on a
schedule attached to such Note or any continuation thereof or on any separate
record maintained by such Lender.  Failure to make any such notation or to
attach a schedule shall not affect any

 

21

--------------------------------------------------------------------------------


 

Lender’s or the Borrower’s rights or obligations in respect of such Loans or
affect the validity of such transfer by any Lender of its Note.

 

Section 2.03           Requests for Borrowings.  To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., Houston
time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 11:00 a.m., Houston time, on the
date of the proposed Borrowing; provided that no such notice shall be required
for any deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e).  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;

 

(v)           the amount of the then effective Borrowing Base, the current total
Revolving Credit Exposures (without regard to the requested Borrowing) and the
pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing); and

 

(vi)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
total Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and
the then effective Borrowing Base).

 

Promptly following receipt of a  Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

22

--------------------------------------------------------------------------------


 

Section 2.04           Interest Elections

 

(a)           Conversion and Continuance.  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.04.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)           Interest Election Requests.  To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.

 

(c)           Information in Interest Election Requests.  Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to Section 2.04(c)(iii) and
(iv) shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Notice to Lenders by the Administrative Agent.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)           Effect of Failure to Deliver Timely Interest Election Request and
Events of Default and Borrowing Base Deficiencies on Interest Election.  If the
Borrower fails to deliver

 

23

--------------------------------------------------------------------------------


 

a timely Interest Election Request with respect to a Eurodollar Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing.  Notwithstanding any contrary
provision hereof, if an Event of Default or a Borrowing Base Deficiency has
occurred and is continuing:  (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing (and any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective) and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

Section 2.05           Funding of Borrowings

 

(a)           Funding by Lenders.  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., Houston time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders. 
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.08(e) shall be remitted by the Administrative Agent to
the Issuing Bank that made such LC Disbursement.  Nothing herein shall be deemed
to obligate any Lender to obtain the funds for its Loan in any particular place
or manner or to constitute a representation by any Lender that it has obtained
or will obtain the funds for its Loan in any particular place or manner.

 

(b)           Presumption of Funding by the Lenders.  Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

Section 2.06           Termination and Reduction of Aggregate Maximum Credit
Amounts.

 

(a)           Scheduled Termination of Commitments.  Unless previously
terminated, the Commitments shall terminate on the Maturity Date.  If at any
time the Aggregate Maximum Credit Amounts or the Borrowing Base is terminated or
reduced to zero, then the Commitments shall terminate on the effective date of
such termination or reduction.

 

24

--------------------------------------------------------------------------------


 

(b)                                 Optional Termination and Reduction of
Aggregate Credit Amounts.

 

(i)                                     The Borrower may at any time terminate,
or from time to time reduce, the Aggregate Maximum Credit Amounts; provided that
(A) each reduction of the Aggregate Maximum Credit Amounts shall be in an amount
that is an integral multiple of $500,000 and not less than $500,000 and (B) the
Borrower shall not terminate or reduce the Aggregate Maximum Credit Amounts if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(c), the total Revolving Credit Exposures would exceed the total
Commitments.

 

(ii)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Aggregate
Maximum Credit Amounts under Section 2.06(b)(i) at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this
Section 2.06(b)(ii) shall be irrevocable.  Any termination or reduction of the
Aggregate Maximum Credit Amounts shall be permanent and may not be reinstated. 
Each reduction of the Aggregate Maximum Credit Amounts shall be made ratably
among the Lenders in accordance with each Lender’s Applicable Percentage.

 

Section 2.07                                Borrowing Base.

 

(a)                                  Initial Borrowing Base.  For the period
from and including the Effective Date to but excluding October 1, 2005 the
amount of the Borrowing Base shall be $30,500,000.  Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments from time to
time pursuant to Section 2.07(e), Section 8.13(c) or Section 9.12(d).

 

(b)                                 Scheduled and Interim Redeterminations. 
Subject to Section 2.07(d), the Borrowing Base shall be redetermined (a
“Scheduled Redetermination”) on April 1st and October 1st of each year,
commencing October 1, 2005.  In addition, either the Borrower or the
Administrative Agent may, or the Administrative Agent shall at the direction of
the Majority Lenders, one time during each calendar year, each elect to cause
the Borrowing Base to be redetermined between Scheduled Redeterminations (an
“Interim Redetermination”) in accordance with this Section 2.07.

 

(c)                                  Scheduled and Interim Redetermination
Procedure.

 

(i)                                     Each Scheduled Redetermination and each
Interim Redetermination shall be effectuated as follows:  Upon receipt by the
Administrative Agent of (A) the Reserve Report and the certificate required to
be delivered by the Borrower to the Administrative Agent, in the case of a
Scheduled Redetermination, pursuant to Section 8.12(a) and (c), and, in the case
of an Interim Redetermination, pursuant to Section 8.12(b) and (c), and (B) such
other reports, data and supplemental information, including, without limitation,
the information provided pursuant to Section 8.12(c), as may, from time to time,
be reasonably requested by the Majority Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate

 

25

--------------------------------------------------------------------------------


 

the information contained in the Engineering Reports and shall, in good faith,
propose a new Borrowing Base (the “Proposed Borrowing Base”) based upon such
information and such other information (including, without limitation, the
status of title information with respect to the Oil and Gas Properties as
described in the Engineering Reports and the existence of any other Debt) as the
Administrative Agent deems appropriate in its sole discretion and consistent
with its normal oil and gas lending criteria as it exists at the particular
time.  In no event shall the Proposed Borrowing Base exceed the Aggregate
Maximum Credit Amounts.

 

(ii)                                  The Administrative Agent shall notify the
Borrower and the Lenders of the Proposed Borrowing Base (the “Proposed Borrowing
Base Notice”):

 

(A)                              in the case of a Scheduled Redetermination
(1) if the Administrative Agent shall have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 8.12(a) and (c) in
a timely and complete manner, then on or before the March 15th and
September 15th of such year following the date of delivery or (2) if the
Administrative Agent shall not have received the Engineering Reports required to
be delivered by the Borrower pursuant to Section 8.12(a) and (c) in a timely and
complete manner, then promptly after the Administrative Agent has received
complete Engineering Reports from the Borrower and has had a reasonable
opportunity to determine the Proposed Borrowing Base in accordance with
Section 2.07(c)(i); and

 

(B)                                in the case of an Interim Redetermination,
promptly, and in any event, within fifteen (15) days after the Administrative
Agent has received the required Engineering Reports.

 

(iii)                               Any Proposed Borrowing Base that would
increase the Borrowing Base then in effect must be approved or deemed to have
been approved by all of the Lenders as provided in this Section 2.07(c)(iii),
and any Proposed Borrowing Base that would decrease or maintain the Borrowing
Base must be approved or deemed to have been approved by the Majority Lenders as
provided in this Section 2.07(c)(iii).  Upon receipt of the Proposed Borrowing
Base Notice, each Lender shall have fifteen (15) days to agree with the Proposed
Borrowing Base or disagree with the Proposed Borrowing Base by proposing an
alternate Borrowing Base.  If at the end of such fifteen (15) days, any Lender
has not communicated its approval or disapproval in writing to the
Administrative Agent, such silence shall be deemed to be an approval of the
Proposed Borrowing Base.  If, at the end of such 15-day period, all of the
Lenders, in the case of a Proposed Borrowing Base that would increase the
Borrowing Base then in effect, or the Majority Lenders, in the case of a
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.07(d).  If, however, at the end of such 15-day
period, all of the Lenders or the Majority Lenders, as applicable, have not
approved or deemed to have approved, as aforesaid, then the Administrative Agent
shall poll the Lenders to ascertain the highest Borrowing Base then acceptable
to a number of Lenders sufficient to constitute the Majority Lenders and, so
long as such amount does not

 

26

--------------------------------------------------------------------------------


 

increase the Borrowing Base then in effect, such amount shall become the new
Borrowing Base, effective on the date specified in Section 2.07(d)

 

(d)                                 Effectiveness of a Redetermined Borrowing
Base.  After a redetermined Borrowing Base is approved or is deemed to have been
approved by all of the Lenders pursuant to Section 2.07(c)(iii), the
Administrative Agent shall notify the Borrower and the Lenders of the amount of
the redetermined Borrowing Base (the “New Borrowing Base Notice”), and such
amount shall become the new Borrowing Base, effective and applicable to the
Borrower, the Administrative Agent, each Issuing Bank and the Lenders:

 

(A)                              in the case of a Scheduled Redetermination,
(1) if the Administrative Agent shall have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 8.12(a) and (c) in
a timely and complete manner, then on the April 1st or October 1st, as
applicable, following such notice, or (2) if the Administrative Agent shall not
have received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.12(a) and (c) in a timely and complete manner, then on the
Business Day next succeeding delivery of such notice; and

 

(B)                                in the case of an Interim Redetermination, on
the Business Day next succeeding delivery of such notice.

 

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 8.13(c) or
Section 9.12(d), whichever occurs first.  Notwithstanding the foregoing, no
Scheduled Redetermination or Interim Redetermination shall become effective
until the New Borrowing Base Notice related thereto is received by the Borrower.

 

(e)                                  Amortization.  In each Proposed Borrowing
Base Notice, the Administrative Agent will also propose a new monthly
amortization rate subject to the approval of the Majority Lenders.  Each Lender
shall have fifteen (15) days to agree with such amortization rate or disagree
with the proposed monthly amortization rate by proposing an alternate monthly
amortization rate.  If at the end of such fifteen (15) days, any Lender has not
communicated its approval or disapproval in writing to the Administrative Agent,
such silence shall be deemed to be an approval of the new monthly amortization
rate.  After the amortization rate is approved or deemed to be approved, the
proposed monthly amortization rate shall then be effective as of the Business
Day next succeeding notice of the new monthly amortization rate, which shall be
delivered concurrently with the New Borrowing Base Notice.  As of the Effective
Date, until the first Scheduled Redetermination or Interim Redetermination, the
amortization rate will be $0.00.

 

Section 2.08                                Letters of Credit.

 

(a)                                  General.  Subject to the terms and
conditions set forth herein, the Borrower may request any Issuing Bank to issue
Letters of Credit for its own account or for the account of the Borrower or any
of its Subsidiaries, in a form reasonably acceptable to the Administrative Agent
and such Issuing Bank, at any time and from time to time during the

 

27

--------------------------------------------------------------------------------


 

Availability Period; provided that the Borrower may not request the issuance,
amendment, renewal or extension of Letters of Credit hereunder if a Borrowing
Base Deficiency exists at such time or would exist as a result thereof.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, an Issuing Bank relating to any Letter of Credit, the terms and conditions
of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to any Issuing Bank and the Administrative Agent (not less than five
(5) Business Days in advance of the requested date of issuance, amendment,
renewal or extension) a notice:

 

(i)                                     requesting the issuance of a Letter of
Credit or identifying the Letter of Credit issued by such Issuing Bank to be
amended, renewed or extended;

 

(ii)                                  specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day);

 

(iii)                               specifying the date on which such Letter of
Credit is to expire (which shall comply with Section 2.08(c));

 

(iv)                              specifying the amount of such Letter of
Credit;

 

(v)                                 specifying the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit; and

 

(vi)                              specifying the amount of the then effective
Borrowing Base and whether a Borrowing Base Deficiency exists at such time, the
current total Revolving Credit Exposures (without regard to the requested Letter
of Credit or the requested amendment, renewal or extension of an outstanding
Letter of Credit) and the pro forma total Revolving Credit Exposures (giving
effect to the requested Letter of Credit or the requested amendment, renewal or
extension of an outstanding Letter of Credit).

 

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the total Revolving Credit
Exposures shall not exceed the lesser of the Aggregate Maximum Credit Amounts
and the then effective Borrowing Base.

 

If requested by any Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of

 

28

--------------------------------------------------------------------------------


 

Credit (or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five Business Days prior to the
Maturity Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank that issues such
Letter of Credit or the Lenders, each Issuing Bank that issues a Letter of
Credit hereunder hereby grants to each Lender, and each Lender hereby acquires
from such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of any Issuing Bank that issues a
Letter of Credit hereunder, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.08(d) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default, the existence of a Borrowing Base
Deficiency or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)                                  Reimbursement.  If any Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit issued by such Issuing
Bank, the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
11:00 a.m., Houston time, on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 9:00 a.m.,
Houston time, on such date, or, if such notice has not been received by the
Borrower prior to such time on such date, then not later than 11:00 a.m.,
Houston time, on (i) the Business Day that the Borrower receives such notice, if
such notice is received prior to 9:00 a.m., Houston time, on the day of receipt,
or (ii) the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that if such LC Disbursement is not less than
$1,000,000, the Borrower shall, subject to the conditions to Borrowing set forth
herein, be deemed to have requested, and the Borrower does hereby request under
such circumstances, that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing.  If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank that issued such
Letter of Credit the amounts so received by it from the Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this Section 2.08(e), the Administrative Agent shall distribute such
payment to the Issuing Bank that issued such

 

29

--------------------------------------------------------------------------------


 

Letter of Credit or, to the extent that Lenders have made payments pursuant to
this Section 2.08(e) to reimburse such Issuing Bank, then to such Lenders and
such Issuing Bank as their interests may appear.  Any payment made by a Lender
pursuant to this Section 2.08(e) to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

(f)                                    Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in Section 2.08(e) shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, any Letter of Credit Agreement or this Agreement, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit issued by such Issuing Bank against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit or any Letter of Credit Agreement, or (iv) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.08(f), constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder.  Neither the Administrative Agent, the Lenders nor any
Issuing Bank, nor any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised all
requisite care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank that issued such Letter
of Credit may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

 

(g)                                 Disbursement Procedures.  Each Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit issued by such
Issuing Bank.  Such Issuing Bank shall promptly notify the Administrative Agent
and the Borrower by telephone (confirmed by telecopy) of such demand

 

30

--------------------------------------------------------------------------------


 

for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

 

(h)                                 Interim Interest.  If any Issuing Bank shall
make any LC Disbursement, then, until the Borrower shall have reimbursed such
Issuing Bank for such LC Disbursement (either with its own funds or a Borrowing
under Section 2.08(e)), the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Loans.  Interest accrued pursuant to this
Section 2.08(h) shall be for the account of such Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.08(e) to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

(i)                                     Replacement of an Issuing Bank.  Any
Issuing Bank may be replaced or resign at any time by written agreement among
the Borrower, the Administrative Agent, such resigning or replaced Issuing Bank
and, in the case of a replacement, the successor Issuing Bank.  The
Administrative Agent shall notify the Lenders of any such resignation or
replacement of an Issuing Bank.  At the time any such resignation or replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the resigning or replaced Issuing Bank pursuant to Section 3.05(b). 
In the case of the replacement of an Issuing Bank, from and after the effective
date of such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to “Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the resignation or replacement of an Issuing Bank
hereunder, the resigning or replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such resignation or replacement, but shall not be required to issue additional
Letters of Credit.

 

(j)                                     Cash Collateralization.  If (i) any
Event of Default shall occur and be continuing and the Borrower receives notice
from the Administrative Agent or the Majority Lenders demanding the deposit of
cash collateral pursuant to this Section 2.08(j), or (ii) the Borrower is
required to pay to the Administrative Agent the excess attributable to an LC
Exposure in connection with any prepayment pursuant to Section 3.04(c), then the
Borrower shall deposit, in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to, in the case of an Event of Default, the LC Exposure, and in the
case of a payment required by Section 3.04(c), the amount of such excess as
provided in Section 3.04(c), as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower or any of its Subsidiaries
described in Section 10.01(h) or Section 10.01(i).  The Borrower hereby grants
to the Administrative Agent, for the benefit of each Issuing Bank and the
Lenders, an exclusive first priority and continuing perfected security interest
in and Lien on such

 

31

--------------------------------------------------------------------------------


 

account and all cash, checks, drafts, certificates and instruments, if any, from
time to time deposited or held in such account, all deposits or wire transfers
made thereto, any and all investments purchased with funds deposited in such
account, all interest, dividends, cash, instruments, financial assets and other
Property from time to time received, receivable or otherwise payable in respect
of, or in exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor.  The Borrower’s obligation to deposit amounts
pursuant to this Section 2.08(j) shall be absolute and unconditional, without
regard to whether any beneficiary of any such Letter of Credit has attempted to
draw down all or a portion of such amount under the terms of a Letter of Credit,
and, to the fullest extent permitted by applicable law, shall not be subject to
any defense or be affected by a right of set-off, counterclaim or recoupment
which the Borrower or any of its Subsidiaries may now or hereafter have against
any such beneficiary, any Issuing Bank, the Administrative Agent, the Lenders or
any other Person for any reason whatsoever.  Such deposit shall be held as
collateral securing the payment and performance of the Borrower’s and the
Guarantor’s obligations under this Agreement and the other Loan Documents.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Deposits in such account
shall be invested at the direction of the Borrower in an Investment of the type
described in Section 9.05(c), Section 9.05(d), Section 9.05(e) or
Section 9.05(f) and at the Borrower’s risk and expense.  Interest or profits, if
any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse, on a pro rata
basis, each Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated, be applied to
satisfy other obligations of the Borrower and the Guarantors under this
Agreement or the other Loan Documents.  If the Borrower is required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, and the Borrower is not otherwise required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c), then such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.

 

(k)                                  Existing Letters of Credit.  On the
Effective Date, the Existing Letters of Credit listed on Schedule 1.02 shall be
deemed to have been issued under this Agreement by BNP Paribas, as an Issuing
Bank, or Compass Bank, as an Issuing Bank, as specified on Schedule 1.02,
without payment of any fees otherwise due upon the issuance of a Letter of
Credit, and BNP Paribas and Compass Bank shall be deemed, without further action
by any party hereto, to have sold to each Lender, and each Lender shall be
deemed, without further action by any party hereto, to have purchased from BNP
Paribas and Compass Bank, as Issuing Banks, a participation, to the extent of
such Lender’s Applicable Percentage, in such Letters of Credit.

 

32

--------------------------------------------------------------------------------


 

ARTICLE III
Payments of Principal and Interest; Prepayments; Fees

 

Section 3.01                                Repayment of Loans.  The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan on the
Termination Date.

 

Section 3.02                                Interest.

 

(a)                                  ABR Loans.  Each Loan comprising an ABR
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Margin, but in no event to exceed the Highest Lawful Rate.

 

(b)                                 Eurodollar Loans.  Each Loan comprising a
Eurodollar Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin, but in
no event to exceed the Highest Lawful Rate.

 

(c)                                  Post-Default and Borrowing Base Deficiency
Rate.  Notwithstanding the foregoing, (i) if an Event of Default has occurred
and is continuing, or if any principal of or interest on any Loan or any fee or
other amount payable by the Borrower or any Guarantor hereunder or under any
other Loan Document is not paid when due, whether at stated maturity, upon
acceleration or otherwise, and including any payments in respect of a Borrowing
Base Deficiency under Section 3.04(c), then all Loans outstanding, in the case
of an Event of Default, and such overdue amount, in the case of a failure to pay
amounts when due, shall bear interest, after as well as before judgment, at the
Alternate Base Rate plus two percent (2%), but in no event to exceed the Highest
Lawful Rate, and (ii)  during any Borrowing Base Deficiency, the amount of such
Borrowing Base Deficiency shall bear interest, after as well as before judgment,
at the rate then applicable to the relevant Loan or Loans, plus the Applicable
Margin, if any, plus an additional two percent (2%), but in no event to exceed
the Highest Lawful Rate.

 

(d)                                 Interest Payment Dates.  Accrued interest on
each Loan shall be payable in arrears on each Interest Payment Date for such
Loan and on the Termination Date; provided that (i) interest accrued pursuant to
Section 3.02(c)(i) shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than an optional prepayment of an ABR
Loan prior to the Termination Date), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment,
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)                                  Interest Rate Computations.  All interest
hereunder shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case interest shall
be computed on the basis of a year of 365 days (or 366 days in a leap year),
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate,

 

33

--------------------------------------------------------------------------------


 

Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error, and be binding
upon the parties hereto.

 

Section 3.03                                Alternate Rate of Interest.  If
prior to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                  the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Majority Lenders that the Adjusted LIBO Rate or LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

Section 3.04                                Prepayments.

 

(a)                                  Optional Prepayments.  The Borrower shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with Section 3.04(b).

 

(b)                                 Notice and Terms of Optional Prepayment. 
The Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Houston time, three Business
Days before the date of prepayment, or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., Houston time, one Business Day before the
date of prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.

 

(c)                                  Mandatory Prepayments.

 

(i)                                     If, after giving effect to any
termination or reduction of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), the total Revolving Credit Exposures exceeds the total
Commitments, then the Borrower shall (A) prepay the Borrowings

 

34

--------------------------------------------------------------------------------


 

on the date of such termination or reduction in an aggregate principal amount
equal to such excess, and (B) if any excess remains after prepaying all of the
Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(j).

 

(ii)                                  If, after giving effect to any change in
the then effective Borrowing Base as the result of monthly amortization
established pursuant Section 2.07(e), the total Revolving Credit Exposures
exceeds the Borrowing Base, as reduced, then the Borrower shall (A) prepay the
Borrowings three (3) Business Days following the date of such amortization in an
aggregate principal amount equal to such excess and (B) if any excess remains
after prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j).

 

(iii)                               Upon any redetermination of or adjustment to
the amount of the Borrowing Base in accordance with Section 2.07 or
Section 8.13(c), if the total Revolving Credit Exposures exceeds the
redetermined or adjusted Borrowing Base, then the Borrower shall (A) prepay the
Borrowings in an aggregate principal amount equal to such excess, and (B) if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in
Section 2.08(j).  The Borrower shall be obligated to make such prepayment and/or
deposit of cash collateral within ninety days (90) following its receipt of the
New Borrowing Base Notice in accordance with Section 2.07(d) or the date the
adjustment occurs; provided that all payments required to be made pursuant to
this Section 3.04(c)(iii) must be made on or prior to the Termination Date.

 

(iv)                              Upon any adjustments to the Borrowing Base
pursuant to Section 9.12(d), if the total Revolving Credit Exposures exceed the
Borrowing Base as adjusted, then the Borrower shall (A) prepay the Borrowings in
an aggregate principal amount equal to such excess, and (B) if any excess
remains after prepaying all of the Borrowings as a result of an LC Exposure, pay
to the Administrative Agent on behalf of the Lenders an amount equal to such
excess to be held as cash collateral as provided in Section 2.08(j).  The
Borrower shall be obligated to make such prepayment and/or deposit of cash
collateral on the date it receives cash proceeds as a result of such
disposition; provided that all payments required to be made pursuant to this
Section 3.04(c)(iv) must be made on or prior to the Termination Date.

 

(v)                                 Each prepayment of Borrowings pursuant to
this Section 3.04(c) shall be applied, first, ratably to any ABR Borrowings then
outstanding, and, second, to any Eurodollar Borrowings then outstanding, and if
more than one Eurodollar Borrowing is then outstanding, to each such Eurodollar
Borrowing in order of priority beginning with the Eurodollar Borrowing with the
least number of days remaining in the Interest Period applicable thereto and
ending with the Eurodollar Borrowing with the most number of days remaining in
the Interest Period applicable thereto.

 

(vi)                              Each prepayment of Borrowings pursuant to this
Section 3.04(c) shall be applied ratably to the Loans included in the prepaid
Borrowings.  Prepayments pursuant

 

35

--------------------------------------------------------------------------------


 

to this Section 3.04(c) shall be accompanied by accrued interest to the extent
required by Section 3.02.

 

(d)                                 No Premium or Penalty.  Prepayments
permitted or required under this Section 3.04 shall be without premium or
penalty, except as required under Section 5.02.

 

Section 3.05                                Fees.

 

(a)                                  Commitment Fees.  The Borrower agrees to
pay to the Administrative Agent for the account of each Lender a commitment fee,
which shall accrue at a rate per annum equal to 0.375% on the average daily
amount of the unused amount of the Commitment of such Lender during the period
from and including the date of this Agreement to but excluding the Termination
Date.  Accrued commitment fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the Termination Date,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days, unless
such computation would exceed the Highest Lawful Rate, in which case interest
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

 

(b)                                 Letter of Credit Fees.  The Borrower agrees
to pay (i) to the Administrative Agent for the account of each Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Margin used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure,
(ii) to each Issuing Bank a fronting fee equal to 0.125% per annum on the face
amount of each Letter of Credit issued by such Issuing Bank hereunder, provided
that in no event shall such fee be less than $500 and (iii) to each Issuing
Bank, for its own account, its standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit issued by such Issuing
Bank or processing of drawings thereunder.  Participation fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the date of this Agreement and fronting
fees with respect to any Letter of Credit shall be payable at the time of
issuance of such Letter of Credit; provided that all such fees shall be payable
on the Termination Date and any such fees accruing after the Termination Date
shall be payable on demand.  Any other fees payable to an Issuing Bank pursuant
to this Section 3.05(b) shall be payable within 10 days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days, unless such computation would exceed the Highest Lawful Rate, in which
case interest shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)                                  Administrative Agent Fees.  The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent.

 

36

--------------------------------------------------------------------------------


 

(d)                                 Borrowing Base Increase Fees.  The Borrower
agrees to pay to the Administrative Agent, for the account of each Lender then
party to this Agreement, ratably in accordance with its Applicable Percentage, a
Borrowing Base increase fee to be agreed by the Lenders and the Borrower on the
amount of any increase of the Borrowing Base over the highest Borrowing Base
previously in effect, payable on the effective date of any such increase to the
Borrowing Base.

 

ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs.

 

Section 4.01                                Payments Generally; Pro Rata
Treatment; Sharing of Set-offs.

 

(a)                                  Payments by the Borrower.  The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
11:00 a.m., Houston time, on the date when due, in immediately available funds,
without defense, deduction, recoupment, set-off or counterclaim.  Fees, once
paid, shall be fully earned and shall not be refundable under any
circumstances.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices specified
in Section 12.01, except payments to be made directly to an Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments hereunder shall be made in dollars.

 

(b)                                 Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)                                  Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans and participations
in LC Disbursements of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders ratably in

 

37

--------------------------------------------------------------------------------


 

accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section 4.01(c) shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this Section 4.01(c) shall apply).  The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

Section 4.02                                Presumption of Payment by the
Borrower.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Bank, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

Section 4.03                                Certain Deductions by the
Administrative Agent.  If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.05(b), Section 2.08(d), Section 2.08(e) or
Section 4.02 then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

Section 4.04                                Disposition of Proceeds.  The
Security Instruments contain an assignment by the Borrower and/or the Guarantors
unto and in favor of the Administrative Agent for the benefit of the Lenders of
all of the Borrower’s or each Guarantor’s interest in and to production and all
proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property.  The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Indebtedness and other
obligations described therein and secured thereby.  Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, (a) the Administrative Agent and the Lenders agree that they
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders will instead permit such proceeds to be paid to
the Borrower and its Subsidiaries and (b)

 

38

--------------------------------------------------------------------------------


 

the Lenders hereby authorize the Administrative Agent to take such actions as
may be necessary to cause such proceeds to be paid to the Borrower and/or its
Subsidiaries.

 

ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality

 

Section 5.01                                Increased Costs.

 

(a)                                  Eurodollar Changes in Law.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or

 

(ii)                                  impose on any Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or any
Issuing Bank determines that any Change in Law regarding capital requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such Issuing Bank’s capital or on the capital of such Lender’s or such Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 

(c)                                  Certificates.  A certificate of a Lender or
any Issuing Bank setting forth the amount or amounts necessary to compensate
such Lender or such Issuing Bank or its holding company, as the case may be, as
specified in Section 5.01(a) or (b) shall be delivered to the Borrower and shall
be conclusive absent manifest error.  The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Effect of Failure or Delay in Requesting
Compensation.  Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section 5.01 shall not constitute a waiver
of such Lender’s or such Issuing Bank’s right to demand such compensation.

 

39

--------------------------------------------------------------------------------


 

Section 5.02                                Break Funding Payments.  In the
event of (a) the payment of any principal of any Eurodollar Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurodollar Loan into an ABR Loan
other than on the last day of the Interest Period applicable thereto, or (c) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.

 

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

Section 5.03                                Taxes.

 

(a)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any Guarantor
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower or any
Guarantor shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 5.03(a)), the Administrative Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrower or
such Guarantor shall make such deductions and (iii) the Borrower or such
Guarantor shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, each Lender and each Issuing
Bank, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent, such Lender
or such Issuing Bank, as the case may be, on or with respect to any payment by
or on account of any obligation of the Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.03) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or

 

40

--------------------------------------------------------------------------------


 

asserted by the relevant Governmental Authority.  A certificate of the
Administrative Agent, a Lender or an Issuing Bank as to the amount of such
payment or liability under this Section 5.03 shall be delivered to the Borrower
and shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower or a Guarantor to a Governmental Authority, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Foreign Lenders.  Any Foreign Lender that
is entitled to an exemption from or reduction of withholding Tax under the law
of the jurisdiction in which the Borrower is located, or any treaty to which
such jurisdiction is a party, with respect to payments under this Agreement or
any other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

 

Section 5.04                                Designation of Different Lending
Office.  If any Lender or Participant requests compensation under Section 5.01,
or if the Borrower is required to pay any additional amount to any Lender or
Participant or any Governmental Authority for the account of any Lender or
Participant pursuant to Section 5.03, then such Lender or Participant shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or Participant, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 5.01 or Section 5.03, as the case may
be, in the future and (ii) would not subject such Lender or Participant to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or Participant.  The Borrower hereby agrees to pay all reasonable costs
and expenses incurred by any Lender or Participant in connection with any such
designation or assignment.

 

Section 5.05                                Illegality.  Notwithstanding any
other provision of this Agreement, in the event that it becomes unlawful for any
Lender or its applicable lending office to honor its obligation to make or
maintain Eurodollar Loans either generally or having a particular Interest
Period hereunder, then (a) such Lender shall promptly notify the Borrower and
the Administrative Agent thereof and such Lender’s obligation to make such
Eurodollar Loans shall be suspended (the “Affected Loans”) until such time as
such Lender may again make and maintain such Eurodollar Loans and (b) all
Affected Loans which would otherwise be made by such Lender shall be made
instead as ABR Loans (and, if such Lender so requests by notice to the Borrower
and the Administrative Agent, all Affected Loans of such Lender then outstanding
shall be automatically converted into ABR Loans on the date specified by such
Lender in such notice) and, to the extent that Affected Loans are so made as (or
converted into) ABR Loans, all payments of principal which would otherwise be
applied to such Lender’s Affected Loans shall be applied instead to its ABR
Loans.

 

41

--------------------------------------------------------------------------------


 

ARTICLE VI
Conditions Precedent

 

Section 6.01                                Effective Date.  The obligations of
the Lenders to make Loans and of any Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

 

(a)                                  The Arranger, the Administrative Agent and
the Lenders shall have received all fees and other amounts due and payable on or
prior to the Effective Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.

 

(b)                                 The Administrative Agent shall have received
a certificate of the Secretary or an Assistant Secretary of each of the Borrower
and each Guarantor setting forth (i) resolutions of its board of directors with
respect to the authorization of the Borrower or such Guarantor to execute and
deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the officers of the Borrower
or such Guarantor (y) who are authorized to sign the Loan Documents to which the
Borrower or such Guarantor is a party and (z) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and bylaws of the Borrower and
such Guarantor, in each case, certified as being true and complete.  The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrower to
the contrary.

 

(c)                                  The Administrative Agent shall have
received certificates of the appropriate State agencies with respect to the
existence, qualification and good standing of the Borrower and each Guarantor.

 

(d)                                 The Administrative Agent shall have received
a compliance certificate which shall be substantially in the form of Exhibit B,
duly and properly executed by a Responsible Officer and dated as of the
Effective Date.

 

(e)                                  The Administrative Agent shall have
received from each party hereto counterparts (in such number as may be requested
by the Administrative Agent) of this Agreement signed on behalf of such party.

 

(f)                                    The Administrative Agent shall have
received duly executed Notes payable to the order of each Lender in a principal
amount equal to its Maximum Credit Amount dated as of the date hereof.

 

(g)                                 The Administrative Agent shall have received
from each party thereto duly executed counterparts (in such number as may be
requested by the Administrative Agent) of the Security Instruments.  In
connection with the execution and delivery of the Security Instruments, the
Administrative Agent shall be reasonably satisfied that the Security Instruments
create first priority, perfected Liens (provided the Excepted Liens identified
in clauses (a) to (d)

 

42

--------------------------------------------------------------------------------


 

and (f) of the definition thereof may exist, but subject to the provisos at the
end of such definition) on at least 80% of the total value of the Oil and Gas
Properties evaluated in the Initial Reserve Report.

 

(h)                                 The Administrative Agent shall have received
certificates, together with undated, blank stock powers for each certificate,
representing all of the issued and outstanding Equity Interests of each of the
Guarantors.

 

(i)                                     The Administrative Agent shall have
received an opinion of (i) Thompson & Knight LLP, special counsel to the
Borrower, substantially in the form of Exhibit C-1 hereto and (ii) local counsel
in each of the following states: New Mexico and any other jurisdictions
requested by the Administrative Agent, substantially in the form of Exhibit C-2.

 

(j)                                     The Administrative Agent shall have
received a certificate of insurance coverage of the Borrower evidencing that the
Borrower is carrying insurance in accordance with Section 7.13.

 

(k)                                  The Administrative Agent shall have
received such information as the Administrative Agent may reasonably require,
all of which shall be reasonably satisfactory to the Administrative Agent in
form and substance, on the title to the Oil and Gas Properties evaluated in the
Initial Reserve Report.

 

(l)                                     The Administrative Agent shall have
received a certificate of a Responsible Officer certifying that the Borrower has
received all consents and approvals required by Section 7.03.

 

(m)                               The Administrative Agent shall have received
the financial statements referred to in Section 7.04(a) and the Initial Reserve
Report accompanied by a certificate covering the matters described in
Section 8.12(c).

 

(n)                                 The Administrative Agent shall have received
appropriate UCC search certificates reflecting no prior Liens encumbering the
Properties of the Borrower and its Subsidiaries for each of the following
jurisdictions:  Nevada, New Mexico, Alabama, Texas and any other jurisdiction
requested by the Administrative Agent; other than those being assigned or
released on or prior to the Effective Date or Liens permitted by Section 9.03.

 

(o)                                 The Administrative Agent shall have received
evidence of the payment in full of all amounts due under the Existing Credit
Agreements other than the Existing Letters of Credit, the termination of all
commitments to lend thereunder, the cash collateralization of all existing
letters of credit issued by Frost Bank under the Existing Credit Agreement
between RIMCO Production Company, Inc. and Frost Bank, and the release of all
Liens securing such obligations and any other obligations secured thereby.

 

(p)                                 The Administrative Agent shall have received
true and complete copies, certified as such by a Responsible Officer of the
Borrower, of the Acquisition Documents and be satisfied with the terms thereof.

 

43

--------------------------------------------------------------------------------


 

(q)                                 The Administrative Agent shall have received
true and complete copies, certified as such by a Responsible Officer of the
Borrower, of the Subordinated Note and the Subordination Agreement.

 

(r)                                    The Administrative Agent shall be
reasonably satisfied with the environmental condition of the Oil and Gas
Properties of the Borrower and its Subsidiaries.

 

(s)                                  The Administrative Agent shall (i) be
reasonably satisfied that the Swap Agreements set forth on Schedule 6.01(a) are
still in place and will remain in place and (ii) have received evidence that the
Borrower has entered into one or more Swap Agreements with Approved
Counterparties which have aggregate notional amounts and minimum prices as set
forth on Schedule 6.01(b) and other terms satisfactory to the Lenders.

 

(t)                                    The Administrative Agent shall have
received evidence that there is an unused amount of Commitment of at least
$2,500,000.00 as of the Effective Date.

 

(u)                                 The Administrative Agent shall have received
such other documents as the Administrative Agent or special counsel to the
Administrative Agent may reasonably request.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of each Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 3:00 p.m., Houston time, on June 30,
2005 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

 

Section 6.02                                Each Credit Event.  The obligation
of each Lender to make a Loan on the occasion of any Borrowing (including the
initial funding), and of each Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:

 

(a)                                  At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Material Adverse Effect shall have
occurred.

 

(c)                                  The representations and warranties of the
Borrower and the Guarantors set forth in this Agreement and in the other Loan
Documents shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct as of such specified earlier date.

 

44

--------------------------------------------------------------------------------


 

(d)                                 The making of such Loan or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, would
not conflict with, or cause any Lender or any Issuing Bank to violate or exceed,
any applicable Governmental Requirement, and no Change in Law shall have
occurred, and no litigation shall be pending or threatened, which does or, with
respect to any threatened litigation, seeks to, enjoin, prohibit or restrain,
the making or repayment of any Loan, the issuance, amendment, renewal, extension
or repayment of any Letter of Credit or any participations therein or the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

(e)                                  The receipt by the Administrative Agent of
a Borrowing Request in accordance with Section 2.03 or a request for a Letter of
Credit in accordance with Section 2.08(b), as applicable.

 

Each request for a Borrowing and each issuance, amendment, renewal or extension
of any Letter of Credit shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
Section 6.02(a) through (e).

 

ARTICLE VII
Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

Section 7.01                                Organization; Powers.  Each of the
Borrower and its Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority, and has all material governmental licenses,
authorizations, consents and approvals necessary, to own its assets and to carry
on its business as now conducted, and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except where failure to have such power, authority, licenses, authorizations,
consents, approvals and qualifications could not reasonably be expected to have
a Material Adverse Effect.

 

Section 7.02                                Authority; Enforceability.  The
Transactions are within the Borrower’s and each Guarantor’s corporate powers and
have been duly authorized by all necessary corporate and, if required,
stockholder action (including, without limitation, any action required to be
taken by any class of directors of the Borrower or any other Person, whether
interested or disinterested, in order to ensure the due authorization of the
Transactions).  Each Loan Document and Acquisition Document to which the
Borrower and each Guarantor is a party has been duly executed and delivered by
the Borrower and such Guarantor and constitutes a legal, valid and binding
obligation of the Borrower and such Guarantor, as applicable, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

Section 7.03                                Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
third Person (including shareholders or any class of directors of the Borrower
or any other Person, whether interested or disinterested), nor is any such
consent, approval, registration,

 

45

--------------------------------------------------------------------------------


 

filing or other action necessary for the validity or enforceability of any Loan
Document or the consummation of the transactions contemplated thereby, except
such as have been obtained or made and are in full force and effect, (b) will
not violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Borrower or any of
its Subsidiaries or their Properties, or give rise to a right thereunder to
require any payment to be made by the Borrower or such Subsidiary and (d) will
not result in the creation or imposition of any Lien on any Property of the
Borrower or any of its Subsidiaries (other than the Liens created by the Loan
Documents).

 

Section 7.04                                Financial Condition; No Material
Adverse Change.

 

(a)                                  The Borrower has heretofore furnished to
the Lenders on or before the date of this Agreement its consolidated balance
sheet and statements of income, stockholders equity and cash flows as of and for
the fiscal year ended December 31, 2004.  Such financial statement presents
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its Subsidiaries as of such date
and for such period in accordance with GAAP.

 

(b)                                 Since December 31, 2004, (i) there has been
no event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect and (ii) the business of the Borrower
and its Subsidiaries has been conducted only in the ordinary course consistent
with past business practices.

 

(c)                                  Except as set forth on Schedule 6.01,
neither the Borrower nor any of its Subsidiaries has on the date hereof any
material Debt (including Disqualified Capital Stock), or any contingent
liabilities, off-balance sheet liabilities or partnerships, liabilities for
Taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments.

 

Section 7.05           Litigation.  There are no actions, suits, investigations
or proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries or involving the Acquisition (i) as to
which there is a reasonable possibility of an adverse determination that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (ii) that involve any Loan
Document, any Acquisition Document or the Transactions, or (iii) that could
impair the consummation of the Acquisition on the time and in the manner
contemplated by the Acquisition Documents.

 

Section 7.06                                Environmental Matters.  Except as
could not be reasonably expected to have a Material Adverse Effect (or with
respect to (c), (d) and (e) below, where the failure to take such actions could
not be reasonably expected to have a Material Adverse Effect):

 

(a)                                  neither any Property of the Borrower or any
of its Subsidiaries nor the operations conducted thereon violate any order or
requirement of any court or Governmental Authority or any Environmental Laws.

 

46

--------------------------------------------------------------------------------


 

(b)                                 no Property of the Borrower or any of its
Subsidiaries nor the operations currently conducted thereon or, to the knowledge
of the Borrower, by any prior owner or operator of such Property or operation,
are in violation of or subject to any existing, pending or threatened action,
suit, investigation, inquiry or proceeding by or before any court or
Governmental Authority or to any remedial obligations under Environmental Laws.

 

(c)                                  all notices, permits, licenses, exemptions,
approvals or similar authorizations, if any, required to be obtained or filed in
connection with the operation or use of any and all Property of the Borrower and
each of its Subsidiaries, including, without limitation, past or present
treatment, storage, disposal or release of a hazardous substance, oil and gas
waste or solid waste into the environment, have been duly obtained or filed, and
the Borrower and each of its Subsidiaries are in compliance with the terms and
conditions of all such notices, permits, licenses and similar authorizations.

 

(d)                                 all hazardous substances, solid waste and
oil and gas waste, if any, generated at any and all Property of the Borrower or
any of its Subsidiaries have in the past been transported, treated and disposed
of in accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, to
the knowledge of the Borrower, all such transport carriers and treatment and
disposal facilities have been and are operating in compliance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment, and are not the subject of any existing,
pending or threatened action, investigation or inquiry by any Governmental
Authority in connection with any Environmental Laws.

 

(e)                                  the Borrower has taken all steps reasonably
necessary to determine and has determined that no oil, hazardous substances,
solid waste or oil and gas waste, have been disposed of or otherwise released
and there has been no threatened release of any oil, hazardous substances, solid
waste or oil and gas waste on or to any Property of the Borrower or any of its
Subsidiaries except in compliance with Environmental Laws and so as not to pose
an imminent and substantial endangerment to public health or welfare or the
environment.

 

(f)                                    to the extent applicable, all Property of
the Borrower and each of its Subsidiaries currently satisfies all design,
operation, and equipment requirements imposed by the OPA, and the Borrower does
not have any reason to believe that such Property, to the extent subject to the
OPA, will not be able to maintain compliance with the OPA requirements during
the term of this Agreement.

 

(g)                                 neither the Borrower nor any of its
Subsidiaries has any known contingent liability or Remedial Work in connection
with any release or threatened release of any oil, hazardous substance, solid
waste or oil and gas waste into the environment.

 

Section 7.07                                Compliance with the Laws and
Agreements; No Defaults.

 

(a)                                  Each of the Borrower and its Subsidiaries
is in compliance with all Governmental Requirements applicable to it or its
Property and all agreements and other instruments binding upon it or its
Property, and possesses all licenses, permits, franchises, exemptions, approvals
and other governmental authorizations necessary for the ownership of its

 

47

--------------------------------------------------------------------------------


 

Property and the conduct of its business, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

(b)                                 Neither the Borrower nor any of its
Subsidiaries is in default nor has any event or circumstance occurred which, but
for the expiration of any applicable grace period or the giving of notice, or
both, would constitute a default or would require the Borrower or any of its
Subsidiaries to Redeem or make any offer to Redeem under any indenture, note,
credit agreement or instrument pursuant to which any Material Indebtedness is
outstanding or by which the Borrower or any of its Subsidiaries or any of their
Properties is bound.

 

(c)                                  No Default has occurred and is continuing.

 

Section 7.08                                Investment Company Act.  Neither the
Borrower nor any of its Subsidiaries is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

Section 7.09                                Public Utility Holding Company Act. 
Neither the Borrower nor any of its Subsidiaries is a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” or a “public
utility” within the meaning of, or subject to regulation under, the Public
Utility Holding Company Act of 1935, as amended.

 

Section 7.10                                Taxes.  Each of the Borrower and its
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.  The charges, accruals and reserves on
the books of the Borrower and its Subsidiaries in respect of Taxes and other
governmental charges are, in the reasonable opinion of the Borrower, adequate. 
No Tax Lien has been filed and, to the knowledge of the Borrower, no claim is
being asserted with respect to any such Tax or other such governmental charge.

 

Section 7.11                                ERISA.

 

(a)                                  The Borrower, its Subsidiaries and each
ERISA Affiliate have complied in all material respects with ERISA and, where
applicable, the Code regarding each Plan.

 

(b)                                 Each Plan is, and has been, maintained in
substantial compliance with ERISA and, where applicable, the Code.

 

(c)                                  No act, omission or transaction has
occurred that could result in imposition on the Borrower, any of its
Subsidiaries or any ERISA Affiliate (whether directly or indirectly) of
(i) either a civil penalty assessed pursuant to subsections (c), (i) or (l) of
section 502 of ERISA or a Tax imposed pursuant to Chapter 43 of Subtitle D of
the Code or (ii) breach of fiduciary duty liability damages under section 409 of
ERISA.

 

48

--------------------------------------------------------------------------------


 

(d)                                 No Plan (other than a defined contribution
plan) or any trust created under any such Plan has been terminated since
September 2, 1974.  No liability to the PBGC (other than for the payment of
current premiums which are not past due) by the Borrower, any of its
Subsidiaries or any ERISA Affiliate has been or is expected by the Borrower, any
of its Subsidiaries or any ERISA Affiliate to be incurred with respect to any
Plan.  No ERISA Event with respect to any Plan has occurred.

 

(e)                                  Full payment when due has been made of all
amounts which the Borrower, any of its Subsidiaries or any ERISA Affiliate is
required under the terms of each Plan or applicable law to have paid as
contributions to such Plan as of the date hereof, and no accumulated funding
deficiency (as defined in section 302 of ERISA and section 412 of the Code),
whether or not waived, exists with respect to any Plan.

 

(f)                                    The actuarial present value of the
benefit liabilities under each Plan which is subject to Title IV of ERISA does
not, as of the end of the Borrower’s most recently ended fiscal year, exceed the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities.  The
term “actuarial present value of the benefit liabilities” shall have the meaning
specified in section 4041 of ERISA.

 

(g)                                 Neither the Borrower, its Subsidiaries nor
any ERISA Affiliate sponsors, maintains, or contributes to an employee welfare
benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by the Borrower, any of its
Subsidiaries or any ERISA Affiliate in its sole discretion at any time without
any material liability.

 

(h)                                 Neither the Borrower, its Subsidiaries nor
any ERISA Affiliate sponsors, maintains or contributes to, or has at any time in
the six-year period preceding the date hereof sponsored, maintained or
contributed to, any Multiemployer Plan.

 

(i)                                     Neither the Borrower, its Subsidiaries
nor any ERISA Affiliate is required to provide security under section 401(a)(29)
of the Code due to a Plan amendment that results in an increase in current
liability for the Plan.

 

Section 7.12                                Disclosure; No Material
Misstatements.  The Borrower has disclosed or made available to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower or
any of its Subsidiaries to the Administrative Agent, any other Agent or any
Lender or any of their Affiliates in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or under any other
Loan Document (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.  There is no fact

 

49

--------------------------------------------------------------------------------


 

peculiar to the Borrower or any of its Subsidiaries that could reasonably be
expected to have a Material Adverse Effect or in the future is reasonably likely
to have a Material Adverse Effect and which has not been set forth in this
Agreement or the Loan Documents or the other documents, certificates and
statements furnished to the Administrative Agent, any other Agent or the Lenders
by or on behalf of the Borrower or any of its Subsidiaries prior to, or on, the
date hereof in connection with the transactions contemplated hereby.  There are
no statements or conclusions in any Reserve Report which are based upon or
include misleading information or fail to take into account material information
regarding the matters reported therein.

 

Section 7.13                                Insurance.  The Borrower has, and
has caused all of its Subsidiaries to have, (a) all insurance policies
sufficient for the compliance by each of them with all material Governmental
Requirements and all material agreements and (b) insurance coverage in at least
amounts and against such risk (including, without limitation, public liability)
that are usually insured against by companies similarly situated and engaged in
the same or a similar business for the assets and operations of the Borrower and
its Subsidiaries.  The Administrative Agent and the Lenders have been named as
additional insureds in respect of such liability insurance policies and the
Administrative Agent has been named as loss payee for the benefit of the
Administrative Agent and the Lenders with respect to Property loss insurance.

 

Section 7.14                                Restriction on Liens.  Neither the
Borrower nor any of its Subsidiaries is a party to any material agreement or
arrangement, or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and the Lenders on or in respect of their Properties to
secure the Indebtedness and the Loan Documents.

 

Section 7.15                                Subsidiaries.  Except as set forth
on Schedule 7.15 or as disclosed in writing to the Administrative Agent (which
shall promptly furnish a copy to the Lenders), which shall be a supplement to
Schedule 7.15, the Borrower has no Subsidiaries.  The Borrower has no Foreign
Subsidiaries.

 

Section 7.16                                Location of Business and Offices. 
The Borrower’s jurisdiction of organization is Nevada; the name of the Borrower
as listed in the public records of its jurisdiction of organization is Whittier
Energy Corporation; and the organizational identification number of the Borrower
in its jurisdiction of organization is C28115-2003 (or, in each case, as set
forth in a notice delivered to the Administrative Agent pursuant to
Section 8.01(m) in accordance with Section 12.01).  The Borrower’s principal
place of business and chief executive offices are located at the address
specified in Section 12.01 (or as set forth in a notice delivered pursuant to
Section 8.01(m) and Section 12.01(c)).  Each Subsidiary’s jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization, and the location of its principal place of business and chief
executive office is stated on Schedule 7.15 (or as set forth in a notice
delivered pursuant to Section 8.01(m)).

 

Section 7.17                                Properties; Titles, Etc.

 

(a)                                  Each of the Borrower and its Subsidiaries
has good and defensible title to the Oil and Gas Properties evaluated in the
most recently delivered Reserve Report and good title

 

50

--------------------------------------------------------------------------------


 

to all its personal Properties, in each case, free and clear of all Liens except
Liens permitted by Section 9.03.  After giving full effect to the Excepted
Liens, the Borrower or any of its Subsidiaries specified as the owner owns the
net interests in production attributable to the Hydrocarbon Interests as
reflected in the most recently delivered Reserve Report, and the ownership of
such Properties shall not in any material respect obligate the Borrower or any
of its Subsidiaries to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Property set forth in the most recently delivered
Reserve Report that is not offset by a corresponding proportionate increase in
the Borrower’s or any of its Subsidiaries’ net revenue interest in such
Property.

 

(b)                                 All material leases and agreements necessary
for the conduct of the business of the Borrower and its Subsidiaries are valid
and subsisting, in full force and effect, and there exists no default or event
or circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases, which could
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  The rights and Properties presently owned,
leased or licensed by the Borrower and its Subsidiaries including, without
limitation, all easements and rights of way, include all rights and Properties
necessary to permit the Borrower and its Subsidiaries to conduct their business
in all material respects in the same manner as their business has been conducted
prior to the date hereof.

 

(d)                                 All of the Properties of the Borrower and
each of its Subsidiaries that are reasonably necessary for the operation of
their businesses are in good working condition and are maintained in accordance
with prudent business standards.

 

(e)                                  The Borrower and each of its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual Property material to its business, and the use thereof by the
Borrower and such Subsidiary does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Borrower and its Subsidiaries either own or have valid licenses or
other rights to use all databases, geological data, geophysical data,
engineering data, seismic data, maps, interpretations and other technical
information used in their businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons, with such exceptions as could not
reasonably be expected to have a Material Adverse Effect.

 

Section 7.18                                Maintenance of Properties.  Except
for such acts or failures to act as could not be reasonably expected to have a
Material Adverse Effect, the Oil and Gas Properties (and Properties unitized
therewith) have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Government Requirements and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties.  Specifically in
connection with the foregoing, except for those as could not be

 

51

--------------------------------------------------------------------------------


 

reasonably expected to have a Material Adverse Effect, (i) no Oil and Gas
Property is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) is deviated from the vertical more than the
maximum permitted by Government Requirements, and such wells are, in fact,
bottomed under and are producing from, and the well bores are wholly within, the
Oil and Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties).  All pipelines, wells, gas processing
plants, platforms and other material improvements, fixtures and equipment owned
in whole or in part by the Borrower or any of its Subsidiaries that are
necessary to conduct normal operations are being maintained in a state adequate
to conduct normal operations, and with respect to such of the foregoing which
are operated by the Borrower or any of its Subsidiaries, in a manner consistent
with the Borrower’s or its Subsidiaries’ past practices (other than those the
failure of which to maintain in accordance with this Section 7.18 could not
reasonably be expect to have a Material Adverse Effect).  The representations
and warranties of this Section 7.18 are limited to the Borrower’s knowledge
insofar as they relate to (i) any Acquisition Properties prior to the date such
properties were acquired and (ii) any Property not operated by Borrower or one
of its Subsidiaries.

 

Section 7.19                                Gas Imbalances, Prepayments.  As of
the date hereof, except as set forth on Schedule 7.19 or on the most recent
certificate delivered pursuant to Section 8.12(c), on a net basis there are no
gas imbalances, take or pay or other prepayments which would require the
Borrower or any of its Subsidiaries to deliver Hydrocarbons produced from the
Oil and Gas Properties at some future time without then or thereafter receiving
full payment therefor exceeding 50,000 Mcf of gas (on an Mcf equivalent basis)
in the aggregate.

 

Section 7.20                                Marketing of Production.  Except for
contracts listed and in effect on the date hereof on Schedule 7.20, and
thereafter either disclosed in writing to the Administrative Agent or included
in the most recently delivered Reserve Report (with respect to all of which
contracts the Borrower represents that it or its Subsidiaries are receiving a
price for all production sold thereunder which is computed substantially in
accordance with the terms of the relevant contract and are not having deliveries
curtailed substantially below the subject Property’s delivery capacity), no
material agreements exist which are not cancelable on 60 days notice or less
without penalty or detriment for the sale of production from the Borrower’s or
its Subsidiaries’ Hydrocarbons (including, without limitation, calls on or other
rights to purchase, production, whether or not the same are currently being
exercised) that (a) pertain to the sale of production at a fixed price and
(b) have a maturity or expiry date of longer than six (6) months from the date
hereof.

 

Section 7.21                                Swap Agreements.  Schedule 6.01(a),
as of the date hereof, and after the date hereof, each report required to be
delivered by the Borrower pursuant to Section 8.01(e), sets forth, a true and
complete list of all Swap Agreements of the Borrower and each of its
Subsidiaries, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark to market
value thereof, all credit support agreements relating thereto (including any
margin required or supplied) and the counterparty to each such agreement.

 

52

--------------------------------------------------------------------------------


 

Section 7.22                                Use of Loans and Letters of Credit. 
The proceeds of the Loans and the Letters of Credit shall be used to provide
funding in connection with the Acquisition, to refinance existing debt of the
Borrower, and for general corporate purposes of the Borrower or any of its
Subsidiaries (including in connection with Investments permitted by
Section 9.05(i)).  The Borrower and its Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board).  No part of the proceeds of any Loan or Letter of Credit will be
used for any purpose which violates the provisions of Regulations T, U or X of
the Board.

 

Section 7.23                                Solvency.  After giving effect to
the transactions contemplated hereby, (a) the aggregate assets (after giving
effect to amounts that could reasonably be received by reason of indemnity,
offset, insurance or any similar arrangement), at a fair valuation, of the
Borrower and the Guarantors, taken as a whole, will exceed the aggregate Debt of
the Borrower and the Guarantors on a consolidated basis, as the Debt becomes
absolute and matures, (b) each of the Borrower and the Guarantors will not have
incurred or intended to incur, and will not believe that it will incur, Debt
beyond its ability to pay such Debt (after taking into account the timing and
amounts of cash to be received by each of the Borrower and the Guarantors and
the amounts to be payable on or in respect of its liabilities, and giving effect
to amounts that could reasonably be received by reason of indemnity, offset,
insurance or any similar arrangement) as such Debt becomes absolute and matures
and (c) each of the Borrower and the Guarantors will not have (and will have no
reason to believe that it will have thereafter) unreasonably small capital for
the conduct of its business.

 

Section 7.24                                Acquisition.  The copies of the
Acquisition Documents previously delivered by the Borrower to the Administrative
Agent are true, accurate and complete and have not been amended or modified in
any manner, other than pursuant to amendments or modifications previously
delivered to the Administrative Agent.  Neither the Borrower nor RPC Acquisition
Company, Inc. is in default in respect of any material term or obligation under
any Acquisition Document.

 

Section 7.25                                Subordinated Debt.  The copies of
the Subordination Agreement and Subordinated Note previously delivered by the
Borrower to the Administrative Agent are true, accurate and complete and have
not been amended or modified in any manner, other than pursuant to amendments or
modifications previously delivered to the Administrative Agent.  No party to the
Subordination Agreement or Subordinated Note is in default in respect of any
material term or obligation thereunder.

 

ARTICLE VIII
Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

 

53

--------------------------------------------------------------------------------


 

Section 8.01                                Financial Statements; Ratings
Change; Other Information.  The Borrower will furnish to the Administrative
Agent and each Lender:

 

(a)                                  Annual Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than 90 days after the end of each fiscal year of the Borrower, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by independent public accountants of recognized national standing and
reasonably acceptable to the Administrative Agent (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied.

 

(b)                                 Quarterly Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower, its unaudited, consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case, in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

 

(c)                                  Certificate of Financial Officer —
Compliance.  Concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer in
substantially the form of Exhibit B hereto (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 9.01 and (iii) stating whether any change in GAAP or in the
application thereof has occurred since December 31, 2004 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate.

 

(d)                                 Certificate of Accounting Firm — Defaults. 
Concurrently with any delivery of financial statements under Section 8.01(a), a
certificate of the accounting firm that reported on such financial statements
stating whether they obtained knowledge during the course of their examination
of such financial statements of any Default (which certificate may be limited to
the extent required by accounting rules or guidelines).

 

(e)                                  Certificate of Financial Officer – Swap
Agreements.  Concurrently with any delivery of financial statements under
Section 8.01(a) and Section 8.01(b), a certificate of a Financial Officer, in
form and substance reasonably satisfactory to the Administrative Agent, setting
forth as of a recent date, a true and complete list of all Swap Agreements of
the Borrower

 

54

--------------------------------------------------------------------------------


 

and each of its Subsidiaries, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
mark-to-market value therefor, any new credit support agreements relating
thereto not listed on Schedule 6.01(a), any margin required or supplied under
any credit support document, and the counterparty to each such agreement.

 

(f)                                    Certificate of Insurer – Insurance
Coverage.  Concurrently with any delivery of financial statements under
Section 8.01(a), a certificate of insurance coverage from each insurer with
respect to the insurance required by Section 8.07, in form and substance
reasonably satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent or any Lender, all copies of the applicable policies.

 

(g)                                 Other Accounting Reports.  Promptly upon
receipt thereof, a copy of each other report or letter submitted to the Borrower
or any of its Subsidiaries by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Borrower or
any such Subsidiary, and a copy of any response by the Borrower or any such
Subsidiary, or the Board of Directors of the Borrower or any such Subsidiary, to
such letter or report.

 

(h)                                 Filings; Reports to Shareholders.  Promptly
after distribution thereof, copies of all periodic and other reports and other
materials distributed by the Borrower to its shareholders generally.

 

(i)                                     Notices Under Material Instruments. 
Promptly after the furnishing thereof, copies of any financial statement, report
or notice furnished to or by any Person pursuant to the terms of any preferred
stock designation, indenture, loan or credit or other similar agreement, other
than this Agreement and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 8.01.

 

(j)                                     Lists of Purchasers.  Concurrently with
the delivery of any Reserve Report to the Administrative Agent pursuant to
Section 8.12, a list of all Persons purchasing in the aggregate not less than
80% of the Hydrocarbons from the Borrower or any of its Subsidiaries.

 

(k)                                  Notice of Sales of Oil and Gas Properties. 
In the event the Borrower or any of its Subsidiaries intends to sell, transfer,
assign or otherwise dispose of any Oil or Gas Properties or any Equity Interests
in any Subsidiary included in the most recently delivered Reserve Report during
any period between two successive Scheduled Redetermination Dates having a fair
market value, individually or in the aggregate, in excess of $500,000, prior
written notice of such disposition, the price thereof, the anticipated date of
closing and any other details thereof requested by the Administrative Agent or
any Lender.

 

(l)                                     Notice of Casualty Events.  Prompt
written notice, and in any event within three Business Days, of the occurrence
of any Casualty Event or the commencement of any action or proceeding that could
reasonably be expected to result in a Casualty Event.

 

(m)                               Information Regarding Borrower and
Guarantors.  Prompt written notice (and in any event within thirty (30) days
prior thereto) of any change (i) in the Borrower or any Guarantor’s corporate
name or in any trade name used to identify such Person in the conduct of

 

55

--------------------------------------------------------------------------------


 

its business or in the ownership of its Properties, (ii) in the location of the
Borrower or any Guarantor’s chief executive office or principal place of
business, (iii) in the Borrower or any Guarantor’s identity or corporate
structure or in the jurisdiction in which such Person is incorporated or formed,
(iv) in the Borrower or any Guarantor’s jurisdiction of organization or such
Person’s organizational identification number in such jurisdiction of
organization, and (v) in the Borrower or any Guarantor’s federal taxpayer
identification number.

 

(n)                                 Production Report and Lease Operating
Statements.  Within 60 days after the end of each quarter, a report setting
forth, on an accrual basis for each quarter during the then-current fiscal year
to date, the volume of production and sales attributable to production (and the
prices at which such sales were made and the revenues derived from such sales)
for each such quarter from the Oil and Gas Properties, and setting forth the
related ad valorem, severance and production Taxes and lease operating expenses
attributable thereto and incurred for each such quarter.

 

(o)                                 Notices of Certain Changes.  Promptly, but
in any event within five (5) Business Days after the execution thereof, copies
of any amendment, modification or supplement to the certificate or articles of
incorporation, by-laws, any preferred stock designation or any other organic
document of the Borrower or any of its Subsidiaries.

 

(p)                                 Other Requested Information.  Promptly
following any request therefor, such other information regarding the operations,
business affairs and financial condition of the Borrower or any of its
Subsidiaries (including, without limitation, any Plan or Multiemployer Plan and
any reports or other information required to be filed under ERISA), or
compliance with the terms of this Agreement or any other Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

(q)                                 Notices Relating to Acquisition. In the
event that after the Effective Date:  (i) any matter being disputed in
accordance with the terms of the Acquisition Documents is resolved or (ii) the
Borrower and the seller(s) calculate and agree upon a withdrawal of the
“holdback amount” or other post-closing adjustments as contemplated by the
Acquisition Documents, then, in each such case, the Borrower shall promptly give
the Administrative Agent notice in reasonable detail of such circumstances.

 

Section 8.02                                Notices of Material Events.  The
Borrower will furnish to the Administrative Agent and each Lender prompt written
notice of the following:

 

(a)                                  the occurrence of any Default;

 

(b)                                 the filing or commencement of, or the threat
in writing of, any action, suit, investigation, arbitration or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Subsidiary thereof, or any material adverse development in any
action, suit, proceeding, investigation or arbitration (whether or not
previously disclosed to the Lenders), that, in either case, if adversely
determined, could reasonably be expected to result in liability in excess of
$500,000;

 

56

--------------------------------------------------------------------------------


 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $500,000; and

 

(d)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

 

Section 8.03                                Existence; Conduct of Business.  The
Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business and maintain, if necessary, its
qualification to do business in each other jurisdiction in which any of its Oil
and Gas Properties is located or the ownership of its Properties requires such
qualification, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

Section 8.04                                Payment of Obligations.  The
Borrower will, and will cause each of its Subsidiaries to, pay its obligations,
including Tax liabilities of the Borrower and all of its Subsidiaries before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect or result in the seizure or levy of any material Property of the
Borrower or any of its Subsidiaries.

 

Section 8.05                                Performance of Obligations under
Loan Documents.  The Borrower will pay the Notes according to the reading, tenor
and effect thereof, and the Borrower will, and the Borrower will cause each of
its Subsidiaries to do and perform every act and discharge all of the
obligations to be performed and discharged by them under the Loan Documents,
including, without limitation, this Agreement, at the time or times and in the
manner specified.

 

Section 8.06                                Operation and Maintenance of
Properties.  The Borrower will, and will cause each of its Subsidiaries to:

 

(a)                                  operate its Oil and Gas Properties and
other material Properties or cause such Oil and Gas Properties and other
material Properties to be operated in a careful and efficient manner in
accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance with all Governmental
Requirements, including, without limitation, applicable pro ration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom, except, in each case, where
the failure to comply could not reasonably be expected to have a Material
Adverse Effect.

 

57

--------------------------------------------------------------------------------


 

(b)                                 keep and maintain all Property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted and preserve, maintain and keep in good repair, working order
and efficiency (ordinary wear and tear excepted) all of its material Oil and Gas
Properties and other material Properties, including, without limitation, all
material equipment, machinery and facilities.

 

(c)                                  promptly pay and discharge, or make
reasonable and customary efforts to cause to be paid and discharged, all delay
rentals, royalties, expenses and indebtedness accruing under the leases or other
agreements affecting or pertaining to its Oil and Gas Properties and will do all
other things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder.

 

(d)                                 promptly perform or make reasonable and
customary efforts to cause to be performed, in accordance with industry
standards and in all material respects, the obligations required by each and all
of the assignments, deeds, leases, sub-leases, contracts and agreements
affecting its interests in its Oil and Gas Properties and other material
Properties.

 

(e)                                  operate its Oil and Gas Properties and
other material Properties or cause or make reasonable and customary efforts to
cause such Oil and Gas Properties and other material Properties to be operated
in accordance with the practices of the industry and in material compliance with
all applicable contracts and agreements and in compliance in all material
respects with all Governmental Requirements.

 

(f)                                    to the extent the Borrower or one of its
Subsidiaries is not the operator of any of its Property, the Borrower shall use
reasonable efforts to cause the operator to comply with this Section 8.06.

 

Section 8.07                                Insurance.  The Borrower will, and
will cause each of its Subsidiaries to, maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.  The loss payable clauses
or provisions in said insurance policy or policies insuring any of the
collateral for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as “additional insureds” and provide
that the insurer will endeavor to give at least 30 days prior notice of any
cancellation to the Administrative Agent.

 

Section 8.08                                Books and Records; Inspection
Rights.  The Borrower will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.  The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its Properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.

 

58

--------------------------------------------------------------------------------


 

Section 8.09                                Compliance with Laws.  The Borrower
will, and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to them or their
Property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 8.10                                Environmental Matters.

 

(a)                                  The Borrower shall: (i) comply, and shall
cause its Properties and operations and each of its Subsidiaries and each
Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not dispose of or otherwise release, and shall
cause each Subsidiary not to dispose of or otherwise release, any oil, oil and
gas waste, hazardous substance, or solid waste on, under, about or from any of
the Borrower’s or its Subsidiaries’ Properties or any other Property to the
extent caused by the Borrower’s or any of its Subsidiaries’ operations except in
compliance with applicable Environmental Laws, the disposal or release of which
could reasonably be expected to have a Material Adverse Effect; (iii) timely
obtain or file, and shall cause each of its Subsidiaries to timely obtain or
file, all notices, permits, licenses, exemptions, approvals, registrations or
other authorizations, if any, required under applicable Environmental Laws to be
obtained or filed in connection with the operation or use of the Borrower’s or
its Subsidiaries’ Properties, which failure to obtain or file could reasonably
be expected to have a Material Adverse Effect; (iv) promptly commence and
diligently prosecute to completion, and shall cause each of its Subsidiaries to
promptly commence and diligently prosecute to completion, any assessment,
evaluation, investigation, monitoring, containment, cleanup, removal, repair,
restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event any Remedial Work is required or reasonably
necessary under applicable Environmental Laws because of or in connection with
the actual or suspected past, present or future disposal or other release of any
oil, oil and gas waste, hazardous substance or solid waste on, under, about or
from any of the Borrower’s or its Subsidiaries’ Properties, which failure to
commence and diligently prosecute to completion could reasonably be expected to
have a Material Adverse Effect; and (v) establish and implement, and shall cause
each of its Subsidiaries to establish and implement, such procedures as may be
necessary to continuously determine and assure that the Borrower’s and its
Subsidiaries’ obligations under this Section 8.10(a) are timely and fully
satisfied, which failure to establish and implement could reasonably be expected
to have a Material Adverse Effect.

 

(b)                                 The Borrower will promptly, but in no event
later than five days of the occurrence of a triggering event, notify the
Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any threatened demand
or lawsuit by any landowner or other third party against the Borrower or its
Subsidiaries or their Properties of which the Borrower has knowledge in
connection with any Environmental Laws (excluding routine testing and corrective
action) if the Borrower reasonably anticipates that such action will result in
liability (whether individually or in the aggregate) in excess of $500,000, not
fully covered by insurance, subject to normal deductibles.

 

(c)                                  The Borrower will, and will cause each of
its Subsidiaries to, provide environmental audits and tests in accordance with
American Society of Testing Materials standards upon request by the
Administrative Agent and the Lenders and no more than once per

 

59

--------------------------------------------------------------------------------


 

year in the absence of any Event of Default (or as otherwise required to be
obtained by the Administrative Agent or the Lenders by any Governmental
Authority), in connection with any future acquisitions of Oil and Gas Properties
or other Properties.

 

Section 8.11                                Further Assurances.

 

(a)                                  The Borrower at its sole expense will, and
will cause each of its Subsidiaries to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of the
Borrower or any of its Subsidiaries, as the case may be, in the Loan Documents,
including the Notes, or to further evidence and more fully describe the
collateral intended as security for the Indebtedness, or to correct any
omissions in this Agreement or the Security Instruments, or to state more fully
the obligations secured therein, or to perfect, protect or preserve any Liens
created pursuant to this Agreement or any of the Security Instruments or the
priority thereof, or to make any recordings, file any notices or obtain any
consents, all as may be reasonably necessary or appropriate, in the reasonable
discretion of the Administrative Agent, in connection therewith.

 

(b)                                 The Borrower hereby authorizes the
Administrative Agent to file one or more financing or continuation statements,
and amendments thereto, relative to all or any part of the Mortgaged Property
without the signature of the Borrower or any other Guarantor where permitted by
law.  A carbon, photographic or other reproduction of the Security Instruments
or any financing statement covering the Mortgaged Property or any part thereof
shall be sufficient as a financing statement where permitted by law.

 

Section 8.12                                Reserve Reports.

 

(a)                                  On or before March 1st and September 1st of
each year, commencing September 1st, 2005, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report as of the immediately
preceding January 1 or July 1, as applicable.  The Reserve Report as of
January 1 of each year shall be prepared by one or more petroleum engineers
reasonably acceptable to the Administrative Agent and the July 1 Reserve Report
of each year shall be prepared by or under the supervision of the chief engineer
of the Borrower who shall certify such Reserve Report to be true and accurate
and to have been prepared in accordance with the procedures used in the
immediately preceding January 1 Reserve Report.

 

(b)                                 In the event of an Interim Redetermination,
the Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report prepared by or under the supervision of the chief engineer of the
Borrower who shall certify such Reserve Report to be true and accurate and to
have been prepared in accordance with the procedures used in the immediately
preceding January 1 Reserve Report.  For any Interim Redetermination requested
by the Administrative Agent or the Borrower pursuant to Section 2.07(b), the
Borrower shall provide such Reserve Report with an “as of” date as required by
the Administrative Agent as soon as possible, but in any event no later than
thirty (30) days following the receipt of such request.

 

60

--------------------------------------------------------------------------------


 

(c)                                  With the delivery of each Reserve Report,
the Borrower shall provide to the Administrative Agent and the Lenders a
certificate from a Responsible Officer of the Borrower certifying that in all
material respects: (i) the information contained in the Reserve Report and any
other information delivered in connection therewith is true and correct,
(ii) the Borrower or its Subsidiaries owns good and defensible title to the Oil
and Gas Properties evaluated in such Reserve Report and such Properties are free
of all Liens except for Liens permitted by Section 9.03, (iii) except as set
forth on an exhibit to the certificate, on a net basis there are no gas
imbalances, take or pay or other prepayments in excess of the volume specified
in Section 7.19 with respect to their Oil and Gas Properties evaluated in such
Reserve Report that would require the Borrower or any of its Subsidiaries to
deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (iv) none of their Oil and Gas Properties have been sold since the
date of the last Borrowing Base determination except as set forth on an exhibit
to the certificate, which certificate shall list all of its Oil and Gas
Properties sold and in such detail as reasonably required by the Administrative
Agent, (v) attached to the certificate is a list of all marketing agreements
entered into subsequent to the later of the date hereof or the most recently
delivered Reserve Report that the Borrower could reasonably be expected to have
been obligated to list on Schedule 7.20 had such agreement been in effect on the
date hereof and (vi) attached thereto is a schedule of the Oil and Gas
Properties evaluated by such Reserve Report that are Mortgaged Properties and
demonstrating the percentage of the Borrowing Base that the value of such
Mortgaged Properties represent.

 

Section 8.13                                Title Information.

 

(a)                                  On or before the delivery to the
Administrative Agent and the Lenders of each Reserve Report required by
Section 8.12(a), the Borrower will deliver title information in form and
substance acceptable to the Administrative Agent covering enough of the Oil and
Gas Properties evaluated by such Reserve Report that were not included in the
immediately preceding Reserve Report, so that the Administrative Agent shall
have received together with title information previously delivered to the
Administrative Agent, satisfactory title information on at least 80% of the
total value of the Oil and Gas Properties evaluated by such Reserve Report.

 

(b)                                 If the Borrower has provided title
information for additional Properties under Section 8.13(a), the Borrower shall,
within 60 days of notice from the Administrative Agent that title defects or
exceptions exist with respect to such additional Properties, either (i) cure any
such title defects or exceptions (including defects or exceptions as to
priority) which are not permitted by Section 9.03 raised by such information,
(ii) substitute acceptable Mortgaged Properties with no title defects or
exceptions except for Excepted Liens (other than Excepted Liens described in
clauses (e), (g) and (h) of such definition) having an equivalent value or
(iii) deliver title information in form and substance acceptable to the
Administrative Agent so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, satisfactory title information on at least 80% of the value of the Oil
and Gas Properties evaluated by such Reserve Report.

 

(c)                                  If the Borrower is unable to cure any title
defect requested by the Administrative Agent or the Lenders to be cured within
the 60-day period or the Borrower does

 

61

--------------------------------------------------------------------------------


 

not comply with the requirements to provide acceptable title information
covering 80% of the value of the Oil and Gas Properties evaluated in the most
recent Reserve Report, such default shall not be a Default, but instead the
Administrative Agent and/or the Majority Lenders shall have the right to
exercise the following remedy in their reasonable discretion from time to time,
and any failure to so exercise this remedy at any time shall not be a waiver as
to future exercise of the remedy by the Administrative Agent or the Lenders.  To
the extent that the Administrative Agent or the Majority Lenders are not
satisfied with title to any Mortgaged Property after the 60-day period has
elapsed, such unacceptable Mortgaged Property shall not count towards the 80%
requirement, and the Administrative Agent may send a notice to the Borrower and
the Lenders that the then outstanding Borrowing Base shall be reduced by an
amount as determined by the Majority Lenders to cause the Borrower to be in
compliance with the requirement to provide acceptable title information on 80%
of the value of the Oil and Gas Properties evaluated in the most recent Reserve
Report.  This new Borrowing Base shall become effective immediately after
receipt of such notice.

 

Section 8.14                                Additional Collateral; Additional
Guarantors.

 

(a)                                  In connection with each redetermination of
the Borrowing Base, the Borrower shall review the Reserve Report and the list of
current Mortgaged Properties (as described in Section 8.12(c)(vi)) to ascertain
whether the Mortgaged Properties represent at least 85% of the total value of
the Oil and Gas Properties evaluated in the most recently completed Reserve
Report after giving effect to exploration and production activities,
acquisitions, dispositions and production.  In the event that the Mortgaged
Properties do not represent at least 85% of such total value, then the Borrower
shall, and shall cause its Subsidiaries to, grant to the Administrative Agent as
security for the Indebtedness a first-priority Lien (provided the Excepted Liens
of the type described in clauses (a) to (d) and (f) of the definition thereof
may exist, but subject to the provisos at the end of such definition) on
additional Oil and Gas Properties not already subject to a Lien of the Security
Instruments such that after giving effect thereto, the Mortgaged Properties will
represent at least 85% of such total value.  All such Liens will be created and
perfected by and in accordance with the provisions of deeds of trust, security
agreements and financing statements or other Security Instruments, all in form
and substance reasonably satisfactory to the Administrative Agent and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes.

 

(b)                                 The Borrower shall promptly cause each
Subsidiary, except those Subsidiaries acquired in the Acquisition which will be
dissolved shortly thereafter, to guarantee the Indebtedness pursuant to the
Guaranty Agreement.  In connection with any such guaranty, the Borrower shall,
or shall cause such Subsidiary to, (A) execute and deliver the Guaranty
Agreement or a supplement to the Guaranty Agreement as required by the
Administrative Agent, (B) pledge all of the Equity Interests of such Subsidiary
(including, without limitation, delivery of original stock certificates
evidencing the Equity Interests of such Subsidiary, together with an appropriate
undated stock powers for each certificate duly executed in blank by the
registered owner thereof) and (C) execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent.

 

(c)                                  If any Event of Default shall occur and be
continuing, then the Borrower shall, and shall cause each of its Subsidiaries
to, within 10 Business Days, grant to the

 

62

--------------------------------------------------------------------------------


 

Administrative Agent as security for the Indebtedness a first-priority Lien
(provided Excepted Liens of the type described in clauses (a) to (d) and (f) of
the definition thereof may exist, but subject to the provisos at the end of such
definition) on all of their Oil and Gas Properties not already subject to a Lien
of the Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent substantially all of the Oil and Gas Properties of the
Borrower and its Subsidiaries.  All such Liens will be created and perfected by
and in accordance with the provisions of deeds of trust, security agreements and
financing statements or other Security Instruments, all in form and substance
reasonably satisfactory to the Administrative Agent and in sufficient executed
(and acknowledged where necessary or appropriate) counterparts for recording
purposes.

 

(d)                                 Any Person that must guarantee the
Indebtedness in order for the Borrower to be in compliance with
Section 9.04(b)(ii)(C) shall guarantee the Indebtedness pursuant to the Guaranty
Agreement.  In connection with any such guaranty, the Borrower shall, or shall
cause such Person to, promptly, but in any event no later than 30 days after the
date required thereby, (A) execute and deliver a supplement to the Guaranty
Agreement executed by such Person, and (B) execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.  If at any time such Person
is not otherwise required to guarantee the Indebtedness hereunder (whether
pursuant to the other provisions of this Section 8.14 or otherwise) or under any
other Loan Document, then upon receipt by the Administrative Agent of evidence
satisfactory to it that such Person has been fully and finally released from its
guarantee obligations in respect of the Subordinated Note, such Person shall be
released from its guarantee obligations with respect to the Indebtedness and the
Administrative Agent shall, at the sole cost and expense of the Borrower,
execute such further documents and do all such further acts so as to reasonably
evidence such release.

 

Section 8.15                                ERISA Compliance.  The Borrower will
promptly furnish, and will cause its Subsidiaries and any ERISA Affiliate to
promptly furnish, to the Administrative Agent (i) promptly after the filing
thereof with the United States Secretary of Labor, the Internal Revenue Service
or the PBGC, copies of each annual and other report with respect to each Plan or
any trust created thereunder, (ii) immediately upon becoming aware of the
occurrence of any ERISA Event or of any “prohibited transaction,” as described
in section 406 of ERISA or in section 4975 of the Code, in connection with any
Plan or any trust created thereunder, a written notice signed by the President
or the principal Financial Officer of the Borrower, its Subsidiaries or the
ERISA Affiliate, as the case may be, specifying the nature thereof, what action
the Borrower, its Subsidiaries or the ERISA Affiliate is taking or proposes to
take with respect thereto, and, when known, any action taken or proposed by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto, and (iii) immediately upon receipt thereof, copies of any notice of the
PBGC’s intention to terminate or to have a trustee appointed to administer any
Plan.  With respect to each Plan (other than a Multiemployer Plan), the Borrower
will, and the Borrower will cause each of its Subsidiaries and ERISA Affiliates
to, (i) satisfy in full and in a timely manner, without incurring any late
payment or underpayment charge or penalty and without giving rise to any lien,
all of the contribution and funding requirements of section 412 of the Code
(determined without regard to subsections (d), (e), (f) and (k) thereof) and of
section 302 of ERISA (determined without regard to sections 303, 304 and 306 of
ERISA), and (ii) pay, or cause to be paid, to the PBGC in a timely manner,
without incurring any late payment or

 

63

--------------------------------------------------------------------------------


 

underpayment charge or penalty, all premiums required pursuant to sections 4006
and 4007 of ERISA.

 

Section 8.16                                Swap Agreements.  The Borrower shall
maintain the hedge position established by the Swap Agreements required under
Section 6.01(s) during the period specified therein and shall neither assign,
terminate or unwind any such Swap Agreements nor sell any Swap Agreements if the
effect of such action (when taken together with any other Swap Agreements
executed contemporaneously with the taking of such action) would have the effect
of canceling its positions under such Swap Agreements required hereby.

 

Section 8.17                                Marketing Activities.  The Borrower
will not, and will not permit any of its Subsidiaries to, engage in marketing
activities for any Hydrocarbons or enter into any contracts related thereto
other than (i) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from their proved Oil and Gas Properties during the
period of such contract, (ii) contracts for the sale of Hydrocarbons scheduled
or reasonably estimated to be produced from proved Oil and Gas Properties of
third parties during the period of such contract associated with the Oil and Gas
Properties of the Borrower and its Subsidiaries that the Borrower or one of its
Subsidiaries has the right to market pursuant to joint operating agreements,
unitization agreements or other similar contracts that are usual and customary
in the oil and gas business and (iii) other contracts for the purchase and/or
sale of Hydrocarbons of third parties (A) which have generally offsetting
provisions (i.e. corresponding pricing mechanics, delivery dates and points and
volumes) such that no “position” is taken and (B) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.

 

Section 8.18                                Alabama Property.  With respect to
the Alabama Properties, the Borrower will, within 60 days of the Closing Date,
deliver to the Administrative Agent (i) an assignment or bill of sale evidencing
the sale of the Alabama Properties accompanied by a certificate from a
Responsible Officer that such sale complies with Section 9.12 or (ii) a mortgage
on the Alabama Properties in form and substance satisfactory to the
Administrative Agent, and to be accompanied with such other closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent.

 

ARTICLE IX
Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

 

Section 9.01                                Financial Covenants.

 

(a)                                  Ratio of Total Debt to Consolidated
EBITDAX.  The Borrower will not, as of any date of determination, permit its
ratio of Total Debt as of such day to Consolidated

 

64

--------------------------------------------------------------------------------


 

EBITDAX for the most recent period of four fiscal quarters then ending for which
financial statements are available to be greater than 3.5 to 1.0.

 

(b)                                 Current Ratio.  The Borrower will not
permit, as of the last day of any fiscal quarter, its ratio of (i) consolidated
current assets (including the unused amount of the total Commitments, but
excluding non-cash assets under FAS 133) to (ii) consolidated current
liabilities (excluding non-cash obligations under FAS 133, asset and asset
retirement obligations and current maturities of Indebtedness under this
Agreement) to be less than 1.0 to 1.0.

 

Section 9.02                                Debt.  The Borrower will not, and
will not permit any of its Subsidiaries to, incur, create, assume or suffer to
exist any Debt, except:

 

(a)                                  the Notes or other Indebtedness arising
under the Loan Documents or any guaranty of or suretyship arrangement for the
Notes or other Indebtedness arising under the Loan Documents.

 

(b)                                 accounts payable and accrued expenses,
liabilities or other obligations to pay the deferred purchase price of Property
or services from time to time incurred in the ordinary course of business which
are not outstanding more than sixty (60) days past the date of receipt of the
invoice or which are being contested in good faith by appropriate action and for
which adequate reserves have been maintained in accordance with GAAP.

 

(c)                                  Debt under Capital Leases not to exceed
$500,000.

 

(d)                                 Debt associated with bonds or surety
obligations required by Governmental Requirements in connection with the
operation of the Oil and Gas Properties.

 

(e)                                  intercompany Debt between the Borrower and
any of its Subsidiaries or between Subsidiaries to the extent permitted by
Section 9.05(g); provided that such Debt is not held, assigned, transferred,
negotiated or pledged to any Person other than the Borrower or one of their
Wholly-Owned Subsidiaries, and, provided further, that any such Debt owed by
either the Borrower or a Guarantor shall be subordinated to the Indebtedness on
terms set forth in the Guaranty Agreement.

 

(f)                                    endorsements of negotiable instruments
for collection in the ordinary course of business.

 

(g)                                 the Subordinated Note.

 

(h)                                 other Debt not to exceed $500,000 in the
aggregate at any one time outstanding.

 

Section 9.03                                Liens.  The Borrower will not, and
will not permit any of its Subsidiaries to, create, incur, assume or permit to
exist any Lien on any of its Properties (now owned or hereafter acquired),
except:

 

(a)                                  Liens securing the payment of any
Indebtedness.

 

65

--------------------------------------------------------------------------------


 

(b)                                 Excepted Liens.

 

(c)                                  Liens securing Capital Leases permitted by
Section 9.02(c) but only on the Property under lease.

 

(d)                                 Liens on Property not constituting
collateral for the Indebtedness and not otherwise permitted by the foregoing
clauses of this Section 9.03; provided that the aggregate principal or face
amount of all Debt secured under this Section 9.03(d) shall not exceed $250,000
at any time.

 

Section 9.04                                Dividends, Distributions and
Redemptions.

 

(a)                                  Restricted Payments. The Borrower will not,
and will not permit any of its Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, return any capital to
its stockholders or make any distribution of their Property to their respective
Equity Interest holders, except (i) the Borrower may declare and pay cash
dividends with respect to its Equity Interests payable solely in additional
shares of its Equity Interests (other than Disqualified Capital Stock);
(ii) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests and (iii) the Borrower may declare and pay cash dividends to
its Equity Interest holders in an aggregate amount not to exceed $100,000 in any
fiscal year, so long as no Default or Borrowing Base Deficiency has occurred and
is continuing, or would result after giving effect to such payment.

 

(b)                                 Repayment of Subordinated Note.  The
Borrower will not, and will not permit any Subsidiary to, prior to the
Termination Date:  (i) call, make or offer to make any optional or voluntary
Redemption (whether in whole or in part) of the Subordinated Note, provided that
the Borrower may Redeem the Subordinated Note if such Redemption is acceptable
to the Majority Lenders, or (ii) amend, modify, waive or otherwise change,
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of the Subordinated Note or the Subordination Agreement if (A) the
effect thereof would be to increase the amount of any payment of principal
thereof or increase the of interest thereon (unless such increase is acceptable
to the Majority Lenders), (B) such action requires the payment of a consent fee
(unless such consent fee is acceptable to the Majority Lenders) or (C) the
effect thereof would be to add any guarantor or surety, unless such guarantor or
surety also guarantees the Indebtedness pursuant to the Guaranty Agreement and
each of the Borrower and such guarantor or surety otherwise complies with
Section 8.14(d).

 

Section 9.05                                Investments, Loans and Advances. 
The Borrower will not, and will not permit any of its Subsidiaries to, make or
permit to remain outstanding any Investments in or to any Person, except that
the foregoing restriction shall not apply to:

 

(a)                                  Investments reflected in the Financial
Statements.

 

(b)                                 accounts receivable arising in the ordinary
course of business.

 

(c)                                  direct obligations of the United States or
any agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one year from the date of creation
thereof.

 

66

--------------------------------------------------------------------------------


 

(d)                                 commercial paper maturing within one year
from the date of creation thereof rated in the highest grade by S&P or Moody’s.

 

(e)                                  deposits maturing within one year from the
date of creation thereof with, including certificates of deposit issued by, any
Lender or any office located in the United States of any other bank or trust
company which is organized under the laws of the United States or any state
thereof, has capital, surplus and undivided profits aggregating at least
$500,000,000 (as of the date of such bank or trust company’s most recent
financial reports) and has a short term deposit rating of no lower than A2 or
P2, as such rating is set forth from time to time, by S&P or Moody’s,
respectively.

 

(f)                                    deposits in money market funds investing
exclusively in Investments described in Section 9.05(c), Section 9.05(d) or
Section 9.05(e).

 

(g)                                 Investments (i) made by the Borrower in or
to the Guarantors, and (ii) made by any Subsidiary of the Borrower in or to the
Borrower or any Guarantor.

 

(h)                                 Investments in stock, obligations or
securities received in settlement of debts arising from Investments permitted
under this Section 9.05 owing to the Borrower or any of its Subsidiaries as a
result of a bankruptcy or other insolvency proceeding of the obligor in respect
of such debts or upon the enforcement of any Lien in favor of the Borrower or
any of its Subsidiaries; provided that the Borrower shall give the
Administrative Agent prompt written notice in the event that the aggregate
amount of all investments held at any one time under this
Section 9.05(h) exceeds $250,000.

 

(i)                                     other Investments not to exceed $250,000
in the aggregate at any time.

 

Section 9.06                                Nature of Business.  The Borrower
will not, and will not permit any of its Subsidiaries to, allow any material
change to be made in the character of its business as an independent oil and gas
exploration and production company.  The Borrower will not, and will not permit
any of its Subsidiaries to, operate its business outside the geographical
boundaries of the United States.

 

Section 9.07                                Limitation on Leases.  The Borrower
will not, and will not permit any of its Subsidiaries to, create, incur, assume
or suffer to exist any obligation for the payment of rent or hire of Property of
any kind whatsoever (real or personal but excluding leases of Hydrocarbon
Interests), under leases or lease agreements which would cause the aggregate
amount of all payments made by the Borrower and its Subsidiaries pursuant to all
such leases or lease agreements, including, without limitation, any residual
payments at the end of any lease, to exceed $750,000 in any period of twelve
consecutive calendar months during the life of such leases.

 

Section 9.08                                Proceeds of Notes.  The Borrower
will not permit the proceeds of the Notes to be used for any purpose other than
those permitted by Section 7.22.  Neither the Borrower nor any Person acting on
behalf of the Borrower has taken or will take any action which might cause any
of the Loan Documents to violate Regulations T, U or X or any other regulation
of the Board or to violate Section 7 of the Securities Exchange Act of 1934 or
any rule or regulation thereunder, in each case as now in effect or as the same
may hereinafter be in

 

67

--------------------------------------------------------------------------------


 

effect.  If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.

 

Section 9.09                                ERISA Compliance.  The Borrower will
not, and will not permit any of its Subsidiaries to, at any time:

 

(a)                                  engage in, or permit any ERISA Affiliate to
engage in, any transaction in connection with which the Borrower, any of its
Subsidiaries or any ERISA Affiliate could be subjected to either a civil penalty
assessed pursuant to subsections (c), (i) or (l) of section 502 of ERISA or a
Tax imposed by Chapter 43 of Subtitle D of the Code.

 

(b)                                 terminate, or permit any ERISA Affiliate to
terminate, any Plan in a manner, or take any other action with respect to any
Plan, which could result in any liability of the Borrower, any of its
Subsidiaries or any ERISA Affiliate to the PBGC.

 

(c)                                  fail to make, or permit any ERISA Affiliate
to fail to make, full payment when due of all amounts which, under the
provisions of any Plan, agreement relating thereto or applicable law, the
Borrower, any of its Subsidiaries or any ERISA Affiliate is required to pay as
contributions thereto.

 

(d)                                 permit to exist, or allow any ERISA
Affiliate to permit to exist, any accumulated funding deficiency within the
meaning of section 302 of ERISA or section 412 of the Code, whether or not
waived, with respect to any Plan.

 

(e)                                  permit, or allow any ERISA Affiliate to
permit, the actuarial present value of the benefit liabilities under any Plan
maintained by the Borrower, any of its Subsidiaries or any ERISA Affiliate which
is regulated under Title IV of ERISA to exceed the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities.  The term “actuarial present
value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA.

 

(f)                                    contribute to or assume an obligation to
contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to, any Multiemployer Plan.

 

(g)                                 acquire, or permit any ERISA Affiliate to
acquire, an interest in any Person that causes such Person to become an ERISA
Affiliate with respect to the Borrower or any of its Subsidiaries or with
respect to any ERISA Affiliate of the Borrower or any of its Subsidiaries if
such Person sponsors, maintains or contributes to, or at any time in the
six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (1) any Multiemployer Plan, or (2) any other Plan that is
subject to Title IV of ERISA under which the actuarial present value of the
benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities.

 

68

--------------------------------------------------------------------------------


 

(h)                                 incur, or permit any ERISA Affiliate to
incur, a liability to or on account of a Plan under sections 515, 4062, 4063,
4064, 4201 or 4204 of ERISA.

 

(i)                                     contribute to or assume an obligation to
contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to, any employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by such entities in their sole discretion at any time without any
material liability.

 

(j)                                     amend, or permit any ERISA Affiliate to
amend, a Plan resulting in an increase in current liability such that the
Borrower, any of its Subsidiaries or any ERISA Affiliate is required to provide
security to such Plan under section 401(a)(29) of the Code.

 

Section 9.10                                Sale or Discount of Receivables. 
Except for receivables obtained by the Borrower or any of its Subsidiaries out
of the ordinary course of business or the settlement of joint interest billing
accounts in the ordinary course of business or discounts granted to settle
collection of accounts receivable or the sale of defaulted accounts arising in
the ordinary course of business in connection with the compromise or collection
thereof and not in connection with any financing transaction, the Borrower will
not, and will not permit any of its Subsidiaries to, discount or sell (with or
without recourse) any of its notes receivable or accounts receivable.

 

Section 9.11                                Mergers, Etc.  Except as
contemplated by the Acquisition Documents, the Borrower will not, and will not
permit any of its Subsidiaries to, merge into or with or consolidate with any
other Person, or sell, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its Property to any
other Person, except that any Wholly-Owned Subsidiary may merge with any other
Wholly-Owned Subsidiary and that the Borrower may merge with any Wholly-Owned
Subsidiary so long as the Borrower is the survivor.

 

Section 9.12                                Sale of Properties.  The Borrower
will not, and will not permit any of its Subsidiaries to, sell, assign,
farm-out, convey or otherwise transfer any Property except for: (a) the sale of
Hydrocarbons in the ordinary course of business; (b) farmouts of undeveloped
acreage and assignments in connection with such farmouts; (c) the sale or
transfer of equipment that is no longer necessary for the business of the
Borrower or such Subsidiary or is replaced by equipment of at least comparable
value and use; (d) sales or other dispositions (including Casualty Events) of
Oil and Gas Properties or any interest therein or Subsidiaries owning Oil and
Gas Properties; provided that (i) 100% of the consideration received in respect
of such sale or other disposition shall be cash, (ii) the consideration received
in respect of such sale or other disposition shall be equal to or greater than
the fair market value of the Oil and Gas Property, interest therein or
Subsidiary subject of such sale or other disposition (as reasonably determined
by the board of directors of the Borrower and, if requested by the
Administrative Agent, the Borrower shall deliver a certificate of a Responsible
Officer of the Borrower certifying to that effect), (iii) if such sale or other
disposition of Oil and Gas Property or Subsidiary owning Oil and Gas Properties
included in the most recently delivered Reserve Report during any period between
two successive Scheduled Redetermination Dates has a fair market value (as
determined by the Administrative Agent), individually or in the aggregate, in
excess of five percent (5%) of the Borrowing Base as then in effect, the
Borrowing Base shall be reduced, effective immediately

 

69

--------------------------------------------------------------------------------


 

upon such sale or disposition, by an amount equal to the value, if any, assigned
such Property as determined by the Majority Lenders and (iv) if any such sale or
other disposition is of a Subsidiary owning Oil and Gas Properties, such sale or
other disposition shall include all the Equity Interests of such Subsidiary; and
(e) sales and other dispositions of Properties not regulated by
Section 9.12(a) to (d) having a fair market value not to exceed $500,000 during
any 12-month period.

 

Section 9.13                                Environmental Matters.  The Borrower
will not, and will not permit any of its Subsidiaries to, cause or permit any of
its Property to be in violation of, or do anything or permit anything to be done
which will subject any such Property to any Remedial Work under any
Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations or remedial obligations could reasonably be
expected to have a Material Adverse Effect.

 

Section 9.14                                Transactions with Affiliates.  The
Borrower will not, and will not permit any of its Subsidiaries to, enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property or the rendering of any service, with any Affiliate (other
than the Guarantors and Wholly-Owned Subsidiaries of the Borrower) unless such
transactions are otherwise permitted under this Agreement and are upon fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not an Affiliate.

 

Section 9.15                                Subsidiaries.  The Borrower shall
have no Subsidiaries other than Wholly-Owned Subsidiaries.  The Borrower shall
not, and shall not permit its Subsidiaries to, create or acquire any additional
Subsidiary unless the Borrower gives written notice to the Administrative Agent
of such creation or acquisition and complies with Section 8.14(b).  The Borrower
shall not, and shall not permit any of its Subsidiaries to, sell, assign or
otherwise dispose of any Equity Interests in any of its Subsidiaries.  The
Borrower shall have no Foreign Subsidiaries.

 

Section 9.16                                Negative Pledge Agreements; Dividend
Restrictions.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any contract,
agreement or understanding (other than this Agreement or the Security
Instruments) that in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property in favor of the
Administrative Agent and the Lenders or restricts any Subsidiary from paying
dividends or making distributions to the Borrower or any Guarantor, or which
requires the consent of or notice to other Persons in connection therewith.

 

Section 9.17                                Gas Imbalances, Take-or-Pay or Other
Prepayments.  The Borrower will not, and will not permit any of its Subsidiaries
to, allow gas imbalances, take-or-pay or other prepayments with respect to the
Oil and Gas Properties of the Borrower or any of its Subsidiaries that would
require the Borrower or such Subsidiary to deliver Hydrocarbons at some future
time without then or thereafter receiving full payment therefor to exceed 50,000
Mcf of gas (on an Mcfe equivalent basis) in the aggregate.

 

Section 9.18                                Swap Agreements.  The Borrower will
not, and will not permit any of its Subsidiaries to, enter into any Swap
Agreements with any Person other than (a) Swap

 

70

--------------------------------------------------------------------------------


 

Agreements in respect of commodities (i) with an Approved Counterparty and
(ii) the notional volumes for which (when aggregated with other commodity Swap
Agreements then in effect other than basis differential swaps on volumes already
hedged pursuant to other Swap Agreements) do not exceed, as of the date such
Swap Agreement is executed, 85% of the reasonably anticipated projected
production from proved, developed, producing Oil and Gas Properties for each
month during the period during which such Swap Agreement is in effect for each
of crude oil and natural gas, calculated separately, and (b) Swap Agreements in
respect of interest rates with an Approved Counterparty, which effectively
convert interest rates from floating to fixed, the notional amounts of which
(when aggregated with all other Swap Agreements of the Borrower and its
Subsidiaries then in effect effectively converting interest rates from floating
to fixed) do not exceed 75% of the then outstanding principal amount of the
Borrower’s Debt for borrowed money which bears interest at a floating rate. 
Other than the Existing Shell Hedges, in no event shall any Swap Agreement
contain any requirement, agreement or covenant for the Borrower or any of its
Subsidiaries to post collateral or margin to secure their obligations under such
Swap Agreement or to cover market exposures.

 

Section 9.19                                Amendment of Contracts.  Neither the
Borrower nor any of its Subsidiaries will amend or permit any amendment to any
contract that could reasonably be expected to release, qualify, limit, make
contingent or otherwise detrimentally affect, in any material way, the rights
and benefits of the Administrative Agent, any other Agent, any Issuing Bank or
the Lenders, under or acquired pursuant to any of the Loan Documents.

 

Section 9.20                                Acquisition Documents.  The Borrower
will not, and will not permit any of its Subsidiaries to, amend, modify or
supplement any Acquisition Document if the effect thereof could reasonably be
expected to have a Material Adverse Effect (and provided that the Borrower
promptly furnishes to the Administrative Agent a copy of such amendment,
modification or supplement).

 

ARTICLE X
Events of Default; Remedies

 

Section 10.01                          Events of Default.  One or more of the
following events shall constitute an “Event of Default”:

 

(a)                                  the Borrower shall fail to pay any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof, by acceleration or
otherwise.

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
Section 10.01(a)) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three (3) Business Days.

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any of its Subsidiaries in or in
connection with any Loan Document or any amendment or modification of any Loan
Document or waiver under such Loan Document, or in

 

71

--------------------------------------------------------------------------------


 

any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed made.

 

(d)                                 the Borrower or any of its Subsidiaries
shall fail to observe or perform any covenant, condition or agreement contained
in, Section 8.01(i), Section 8.01(m), Section 8.02, Section 8.03, Section 8.15
or in ARTICLE IX.

 

(e)                                  the Borrower or any of its Subsidiaries
shall fail to observe or perform any covenant, condition or agreement contained
in this Agreement (other than those specified in Section 10.01(a),
Section 10.01(b) or Section 10.01(d)) or any other Loan Document, and such
failure shall continue unremedied for a period of 30 days after the earlier to
occur of (A) notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender) or (B) a Responsible Officer
of the Borrower or any of its Subsidiaries otherwise becoming aware of such
default.

 

(f)                                    the Borrower or any of its Subsidiaries
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable.

 

(g)                                 any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of such Material Indebtedness or any trustee or
agent on its or their behalf to cause such Material Indebtedness to become due,
or to require the Redemption thereof or any offer to Redeem to be made in
respect thereof, prior to its scheduled maturity or require the Borrower or any
of its Subsidiaries to make an offer in respect thereof.

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any of its
Subsidiaries or its debts, or of a substantial part of its assets, under any 
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 90 days or an
order or decree approving or ordering any of the foregoing shall be entered.

 

(i)                                     the Borrower or any of its Subsidiaries
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 10.01(h),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any of its
Subsidiaries or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing; or any
stockholder of the Borrower shall make any request or take any action for

 

72

--------------------------------------------------------------------------------


 

the purpose of calling a meeting of the stockholders of the Borrower to consider
a resolution to dissolve and wind-up the Borrower’s affairs.

 

(j)                                     the Borrower or any of its Subsidiaries
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due.

 

(k)                                  (i) one or more judgments for the payment
of money in an aggregate amount in excess of $500,000 (to the extent not covered
by independent third party insurance provided by insurers as to which the
insurer does not dispute coverage and is not subject to an insolvency
proceeding) or (ii) any one or more non-monetary judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, shall be rendered against the Borrower, any of its Subsidiaries
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any of its Subsidiaries to enforce any such
judgment.

 

(l)                                     the Loan Documents after delivery
thereof shall for any reason, except to the extent permitted by the terms
thereof, cease to be in full force and effect and valid, binding and enforceable
in accordance with their terms against the Borrower or a Guarantor party thereto
or shall be repudiated by any of them, or cease to create a valid and perfected
Lien of the priority required thereby on any of the Oil and Gas Properties
purported to be covered thereby, except to the extent permitted by the terms of
this Agreement, or the Borrower or any of its Subsidiaries shall so state in
writing.

 

(m)                               an ERISA Event shall have occurred that, in
the opinion of the Majority Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Borrower and its Subsidiaries in an aggregate amount exceeding $500,000
in any year.

 

(n)                                 a Change in Control shall occur.

 

(o)                                 any event or events which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect
shall occur.

 

Section 10.02                          Remedies.

 

(a)                                  In the case of an Event of Default other
than one described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), at
any time thereafter during the continuance of such Event of Default, the
Administrative Agent may, and at the request of the Majority Lenders, shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Notes and the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower and the Guarantors accrued hereunder and under
the Notes and the other Loan Documents (including, without limitation, the
payment of cash collateral to secure the LC Exposure as provided in
Section 2.08(j)), shall become due and payable immediately,

 

73

--------------------------------------------------------------------------------


 

without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower and each Guarantor; and in case of an Event of Default described in
Section 10.01(h), Section 10.01(i) or  Section 10.01(j), the Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents (including, without limitation, the payment
of cash collateral to secure the LC Exposure as provided in Section 2.08(j)),
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower and
each Guarantor.

 

(b)                                 In the case of the occurrence of an Event of
Default, the Administrative Agent and the Lenders will have all other rights and
remedies available at law and equity.

 

(c)                                  All proceeds realized from the liquidation
or other disposition of collateral or otherwise received after maturity of the
Notes, whether by acceleration or otherwise, shall be applied:

 

(i)                                     first, to payment or reimbursement of
that portion of the Indebtedness constituting fees, expenses and indemnities
payable to the Administrative Agent in its capacity as such;

 

(ii)                                  second, pro rata to payment or
reimbursement of that portion of the Indebtedness constituting fees, expenses
and indemnities payable to the Lenders;

 

(iii)                               third, pro rata to payment of accrued
interest on the Loans;

 

(iv)                              fourth, pro rata to payment of principal
outstanding on the Loans and Indebtedness referred to in Clause (b) of the
definition of Indebtedness owing to a Lender or an Affiliate of a Lender;

 

(v)                                 fifth, pro rata to any other Indebtedness;

 

(vi)                              sixth, to serve as cash collateral to be held
by the Administrative Agent to secure the LC Exposure; and

 

(vii)                           seventh, any excess, after all of the
Indebtedness shall have been indefeasibly paid in full in cash, shall be paid to
the Borrower or as otherwise required by any Governmental Requirement.

 

ARTICLE XI
The Administrative Agent

 

Section 11.01                          Appointment; Powers.  Each of the Lenders
and each Issuing Bank hereby irrevocably appoints the Administrative Agent as
its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof and the other Loan Documents, together with such actions and
powers as are reasonably incidental thereto.

 

74

--------------------------------------------------------------------------------


 

Section 11.02                          Duties and Obligations of Administrative
Agent.  The Administrative Agent shall have no duties or obligations except
those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (the use of the term “agent” herein and in the other
Loan Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law; rather, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties), (b) the
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.03, and
(c) except as expressly set forth herein, the Administrative Agent shall have no
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or under any other Loan Document or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any
other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
ARTICLE VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent, (vi) the existence, value,
perfection or priority of any collateral security or the financial or other
condition of the Borrower and its Subsidiaries or any other obligor or
guarantor, or (vii) any failure by the Borrower or any other Person (other than
itself) to perform any of its obligations hereunder or under any other Loan
Document or the performance or observance of any covenants, agreements or other
terms or conditions set forth herein or therein.  For purposes of determining
compliance with the conditions specified in ARTICLE VI, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed closing date
specifying its objection thereto.

 

Section 11.03                          Action by Administrative Agent.  The
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) and in all cases
the Administrative Agent shall be fully justified in failing or refusing to act
hereunder or under any other Loan Documents unless it shall (a) receive written
instructions from the Majority Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by

 

75

--------------------------------------------------------------------------------


 

the Lenders against any and all liability and expenses which may be incurred by
it by reason of taking or continuing to take any such action.  The instructions
as aforesaid and any action taken or failure to act pursuant thereto by the
Administrative Agent shall be binding on all of the Lenders.  If a Default has
occurred and is continuing, then the Administrative Agent shall take such action
with respect to such Default as shall be directed by the requisite Lenders in
the written instructions (with indemnities) described in this Section 11.03,
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interests of the Lenders.  In no
event, however, shall the Administrative Agent be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders or the Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise the Administrative
Agent shall not be liable for any action taken or not taken by it hereunder or
under any other Loan Document or under any other document or instrument referred
to or provided for herein or therein or in connection herewith or therewith
INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or
willful misconduct.

 

Section 11.04                          Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon and each of the Borrower, the Lenders and each Issuing Bank
hereby waives the right to dispute the Administrative Agent’s record of such
statement, except in the case of gross negligence or willful misconduct by the
Administrative Agent.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.  The
Administrative Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof permitted hereunder shall have been filed with
the Administrative Agent.

 

Section 11.05                          Subagents.  The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of the preceding Sections of this ARTICLE XI shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

 

Section 11.06                          Resignation or Removal of Administrative
Agent.  Subject to the appointment and acceptance of a successor Agent as
provided in this Section 11.06, the

 

76

--------------------------------------------------------------------------------


 

Administrative Agent may resign at any time by notifying the Lenders, each
Issuing Bank and the Borrower, and the Administrative Agent may be removed at
any time with or without cause by the Majority Lenders.  Upon any such
resignation or removal, the Majority Lenders shall have the right, in
consultation with the Borrower, to appoint a successor.  If no successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation or removal of the retiring Agent, then the retiring Agent may, on
behalf of the Lenders and each Issuing Bank, appoint a successor Agent.  Upon
the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the Agent’s resignation hereunder, the provisions of this ARTICLE XI and
Section 12.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Agent.

 

Section 11.07                          Administrative Agent as Lender.  BNP
Paribas serving as the Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not the Administrative Agent hereunder.

 

Section 11.08                          No Reliance.  Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent,
any other Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and each other Loan Document to which it is a party.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.  The Administrative Agent shall not
be required to keep themselves informed as to the performance or observance by
the Borrower or any of its Subsidiaries of this Agreement, the Loan Documents or
any other document referred to or provided for herein or to inspect the
Properties or books of the Borrower or its Subsidiaries.  Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall have no duty or responsibility to provide any Lender with any credit or
other information concerning the affairs, financial condition or business of the
Borrower (or any of its Affiliates) which may come into the possession of the
Administrative Agent or any of its Affiliates.  In this regard, each Lender
acknowledges that Vinson & Elkins L.L.P. is acting in this transaction as
special counsel to the Administrative Agent only, except to the extent otherwise
expressly stated in any legal opinion or any Loan Document.  Each other party
hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.

 

77

--------------------------------------------------------------------------------


 

Section 11.09                          Administrative Agent May File Proofs of
Claim.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Indebtedness that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 12.03)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

 

Section 11.10                          Authority of Administrative Agent to
Release Collateral and Liens.  Each Lender and each Issuing Bank hereby
authorizes the Administrative Agent to release any collateral that is permitted
to be sold or released pursuant to the terms of the Loan Documents.  Each Lender
and each Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver to the Borrower, at the Borrower’s sole cost and expense, any and all
releases of Liens, termination statements, assignments or other documents
reasonably requested by the Borrower in connection with any sale or other
disposition of Property to the extent such sale or other disposition is
permitted by the terms of Section 9.12 or is otherwise authorized by the terms
of the Loan Documents.

 

Section 11.11                          The Arranger.  The Arranger shall have no
duties, responsibilities or liabilities under this Agreement and the other Loan
Documents other than its duties, responsibilities and liabilities in its
capacity as the Administrative Agent and as a Lender hereunder.

 

78

--------------------------------------------------------------------------------


 

ARTICLE XII
Miscellaneous

 

Section 12.01                          Notices.

 

(a)                                  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 12.01(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)                                     if to the Borrower, to it at

 

Whittier Energy Corporation
333 Clay Street

Suite 1100

Houston, TX  77002

Attention:  Michael Young, Chief Financial Officer

Telecopy:  (713) 850-1879

 

with a copy to:

 

Whittier Energy Corporation
333 Clay Street

Suite 1100

Houston, TX  77002

Attention:  Daniel H. Silverman, Chief Operating Officer

Telecopy:  (713) 850-1879

 

(ii)                                  if to the Administrative Agent, to it at

 

919 Third Avenue

New York, New York 10022
Attention: Millie Carrillo, Loan Assistant

Telecopy:  212-841-2683

 

with a copy to the Administrative Agent at:

 

1200 Smith Street, Suite 3100

Houston, Texas  77002

Attention:  David Dodd/Betsy Jocher

Telecopy: 713-659-6915

 

(iii)                               if to any other Lender, in its capacity as
such, or any other Lender in its capacity as an Issuing Bank, to it at its
address (or telecopy number) set forth in its Administrative Questionnaire.

 

79

--------------------------------------------------------------------------------


 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to ARTICLE II, ARTICLE III,
ARTICLE IV and ARTICLE V unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

Section 12.02                          Waivers; Amendments.

 

(a)                                  No failure on the part of the
Administrative Agent, any other Agent, any Issuing Bank or any Lender to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege, or any abandonment or discontinuance of steps to
enforce such right, power or privilege, under any of the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under any of the Loan Documents preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies of the Administrative Agent, any other
Agent, each Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any other Agent, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any provision
hereof nor any Security Instrument nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Maximum Credit Amount of any Lender
without the written consent of such Lender, (ii) increase the Borrowing Base
without the written consent of each Lender, decrease or maintain the Borrowing
Base without the consent of the Majority Lenders, or modify in any manner
Section 2.07 without the consent of each Lender, (iii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, or reduce any other Indebtedness hereunder or
under any other Loan Document, without the written consent of each Lender
affected thereby, (iv) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or any other Indebtedness hereunder or under any other Loan
Document, or reduce the amount of, waive or excuse any such payment, or

 

80

--------------------------------------------------------------------------------


 

postpone or extend the Termination Date or the Maturity Date without the written
consent of each Lender affected thereby, (v) change Section 4.01(b) or
Section 4.01(c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (vi) waive or
amend Section 6.01, Section 10.02(c) or Section 8.14 or change the definition of
the terms “Domestic Subsidiary”, “Foreign Subsidiary” or “Subsidiary”, without
the written consent of each Lender, (vii) release any Guarantor (except as set
forth in the Guaranty Agreement), release all or substantially all of the
collateral (other than as provided in Section 11.10), or reduce the percentage
set forth in Section 8.14(a) to less than 85%, without the written consent of
each Lender, or (viii) change any of the provisions of this Section 12.02(b) or
the definition of “Majority Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or under any other Loan Documents or make any determination or
grant any consent hereunder or any other Loan Documents, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
other Agent, or any Issuing Bank hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent, such other Agent
or such Issuing Bank, as the case may be.  Notwithstanding the foregoing, any
supplement to Schedule 7.15 (Subsidiaries) shall be effective simply by
delivering to the Administrative Agent a supplemental schedule clearly marked as
such and, upon receipt, the Administrative Agent will promptly deliver a copy
thereof to the Lenders.

 

Section 12.03                          Expenses, Indemnity; Damage Waiver.

 

(a)                                  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including, without limitation, the reasonable fees, charges and disbursements of
counsel and other outside consultants for the Administrative Agent, the
reasonable travel, photocopy, mailing, courier, telephone and other similar
expenses, and the cost of environmental audits and surveys and appraisals, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration (both
before and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all costs, expenses, Taxes,
assessments and other charges incurred by the Administrative Agent or any Lender
in connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein, (iii) all reasonable out-of-pocket
expenses incurred by each Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit issued by such Issuing
Bank or any demand for payment thereunder, (iv) all out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Bank or any Lender, including
the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Loan Document, including its rights under this Section 12.03, or in
connection with the Loans made or Letters of Credit issued hereunder, including,
without limitation, all such out-of-pocket expenses incurred during  any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

81

--------------------------------------------------------------------------------


 

(b)                                 THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH OTHER AGENT, THE ARRANGER, EACH ISSUING BANK AND EACH
LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING
THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY
OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES TO COMPLY
WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY
GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY
BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN
ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS
DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY ANY
ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT ISSUED BY
SUCH ISSUING BANK IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT
OF A DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE,
NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN
CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE
OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES BY THE BORROWER
AND ITS SUBSIDIARIES, (vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO
RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ITS SUBSIDIARIES OR ANY OF THEIR
PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION, STORAGE,
RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL
OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON
ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR
ANY OF ITS SUBSIDIARIES, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT
IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT,
DISPOSAL, GENERATION,

 

82

--------------------------------------------------------------------------------


 

THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR
DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR
AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS
ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL, HEALTH
OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL
OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH INDEMNITEE.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or any
Issuing Bank under Section 12.03(a) or (b), each Lender severally agrees to pay
to the Administrative Agent or such Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Issuing Bank in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section 12.03
shall be payable within three (3) Business Days of written demand therefor.

 

83

--------------------------------------------------------------------------------


 

Section 12.04                          Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i)  the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 12.04.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 12.04(c))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, each Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
Section 12.04(b)(ii), any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A)                              the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; and

 

(B)                                the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment to an
assignee that is a Lender immediately prior to giving effect to such assignment.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                              except in the case of an assignment to a Lender
or an Affiliate of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B)                                each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

84

--------------------------------------------------------------------------------


 

(iii)                               Subject to Section 12.04(b)(iv) and the
acceptance and recording thereof, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.01, Section 5.02, Section 5.03 and Section 12.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c).

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Maximum Credit
Amount of, and principal amount of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, each Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.  In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Annex I and
forward a copy of such revised Annex I to the Borrower, each Issuing Bank and
each Lender.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 12.04(b) and any written consent to such assignment required by
Section 12.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 12.04(b).

 

(c)                                  (i)                                     Any
Lender may, without the consent of the Borrower, the Administrative Agent or any
Issuing Bank, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, each Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any

 

85

--------------------------------------------------------------------------------


 

provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to
Section 12.02 that affects such Participant.  In addition such agreement must
provide that the Participant be bound by the provisions of Section 12.03. 
Subject to Section 12.04(c)(ii), the Borrower agrees that each Participant shall
be entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.04(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.08 as though it
were a Lender, provided such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 5.01, Section 5.02 or Section 5.03
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.03 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.03(e) as though it were a
Lender.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including, without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section 12.04(d) shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 

Section 12.05                          Survival; Revival; Reinstatement.

 

(a)                                  All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, any other Agent, any Issuing Bank
or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and ARTICLE XI shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement, any other Loan Document or any provision hereof or thereof.

 

86

--------------------------------------------------------------------------------


 

(b)                                 To the extent that any payments on the
Indebtedness or proceeds of any collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Indebtedness so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Loan
Document shall continue in full force and effect.  In such event, each Loan
Document shall be automatically reinstated and the Borrower shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders to effect such reinstatement.

 

Section 12.06                          Counterparts; Integration; Effectiveness.

 

(a)                                  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

(b)                                 This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(c)                                  Except as provided in Section 6.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

Section 12.07                          Severability.  Any provision of this
Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 12.08                          Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations obligations under Swap
Agreements) at any time

 

87

--------------------------------------------------------------------------------


 

owing by such Lender or Affiliate to or for the credit or the account of the
Borrower or any of its Subsidiaries against any of and all the obligations of
the Borrower or any of its Subsidiaries owed to such Lender now or hereafter
existing under this Agreement or any other Loan Document, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured.  The
rights of each Lender under this Section 12.08 are in addition to other rights
and remedies (including other rights of setoff) which such Lender or its
Affiliates may have.

 

Section 12.09                          GOVERNING LAW; JURISDICTION; CONSENT TO
SERVICE OF PROCESS.

 

(a)                                  THIS AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
TEXAS EXCEPT TO THE EXTENT THAT UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO
CONTRACT FOR, CHARGE, RECEIVE, RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY
THE LAWS OF THE STATE WHERE SUCH LENDER IS LOCATED.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THE LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON
DIVISION, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY
ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

 

(c)                                  EACH PARTY IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER
ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND
ASSUMPTION), SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH
MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER
JURISDICTION.

 

(d)                                 EACH PARTY HEREBY (i) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,

 

88

--------------------------------------------------------------------------------


 

TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(iii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 12.09.

 

Section 12.10                          Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 12.11                          Confidentiality.  Each of the
Administrative Agent, each Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement
or any other Loan Document, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 12.11, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any Swap Agreement relating to the
Borrower and their obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section 12.11 or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower.  For the purposes of this Section 12.11,
“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries and their
businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries; provided that,
in the case of information received from the Borrower, or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

89

--------------------------------------------------------------------------------


 

Section 12.12                          Interest Rate Limitation.  It is the
intention of the parties hereto that each Lender shall conform strictly to usury
laws applicable to it.  Accordingly, if the transactions contemplated hereby
would be usurious as to any Lender under laws applicable to it (including the
laws of the United States of America and the State of Texas or any other
jurisdiction whose laws may be mandatorily applicable to such Lender
notwithstanding the other provisions of this Agreement), then, in that event,
notwithstanding anything to the contrary in any of the Loan Documents or any
agreement entered into in connection with or as security for the Notes, it is
agreed as follows:  (i) the aggregate of all consideration which constitutes
interest under law applicable to any Lender that is contracted for, taken,
reserved, charged or received by such Lender under any of the Loan Documents or
agreements or otherwise in connection with the Notes shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Indebtedness (or, to the extent
that the principal amount of the Indebtedness shall have been or would thereby
be paid in full, refunded by such Lender to the Borrower); and (ii) in the event
that the maturity of the Notes is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Indebtedness (or, to the extent that the principal
amount of the Indebtedness shall have been or would thereby be paid in full,
refunded by such Lender to the Borrower).  All sums paid or agreed to be paid to
any Lender for the use, forbearance or detention of sums due hereunder shall, to
the extent permitted by law applicable to such Lender, be amortized, prorated,
allocated and spread throughout the stated term of the Loans evidenced by the
Notes until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law.  If at any time and from time to time (i) the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.12 and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of interest payable to such
Lender computed at the Highest Lawful Rate applicable to such Lender, then the
amount of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.  To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect. 
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.

 

Section 12.13                          EXCULPATION PROVISIONS.  EACH OF THE
PARTIES HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE
OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN

 

90

--------------------------------------------------------------------------------


 

DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS
FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS
AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS
CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN
ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT
RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

Section 12.14                          Collateral Matters; Swap Agreements.  The
benefit of the Security Instruments and of the provisions of this Agreement
relating to any collateral securing the Indebtedness shall also extend to and be
available to those Lenders or their Affiliates which are counterparties to any
Swap Agreement with the Borrower or any of its Subsidiaries on a pro rata basis
in respect of any obligations of the Borrower or any of its Subsidiaries which
arise under any such Swap Agreement while such Person or its Affiliate is a
Lender, but only while such Person or its Affiliate is a Lender, including any
Swap Agreements between such Persons in existence prior to the date hereof.  No
Lender or any Affiliate of a Lender shall have any voting rights under any Loan
Document as a result of the existence of obligations owed to it under any such
Swap Agreements.

 

Section 12.15                          No Third Party Beneficiaries.  This
Agreement, the other Loan Documents, and the agreement of the Lenders to make
Loans and the Issuing Bank to issue, amend, renew or extend Letters of Credit
hereunder are solely for the benefit of the Borrower, and no other Person
(including, without limitation, any Subsidiary of the Borrower, any obligor,
contractor, subcontractor, supplier or materialsman) shall have any rights,
claims, remedies or privileges hereunder or under any other Loan Document
against the Administrative Agent, any other Agent, the Issuing Bank or any
Lender for any reason whatsoever.  There are no third party beneficiaries.

 

Section 12.16                          USA Patriot Act Notice.  Each Lender
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

91

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:

WHITTIER ENERGY CORPORATION

 

 

 

 

 

By:

/s/ Michael B. Young

 

Name:

Michael B. Young

 

Title:

Chief Financial Officer

 

1

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:
AND LENDER

BNP PARIBAS, as Administrative Agent
and a Lender

 

 

 

 

 

By:

/s/ David Dodd

 

Name:

David Dodd

 

Title:

Director

 

 

 

 

 

By:

/s/ Betsy Jocher

 

Name:

Betsy Jocher

 

Title:

Vice President

 

2

--------------------------------------------------------------------------------


 

LENDER:

COMPASS BANK

 

 

 

 

 

By:

/s/ Kathleen J. Bowen

 

Name:

Kathleen J. Bowen

 

Title:

Senior Vice President

 

3

--------------------------------------------------------------------------------


 

ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS

 

Aggregate Maximum Credit Amounts

 

Name of Lender

 

Applicable Percentage

 

Maximum Credit Amount

 

BNP Paribas

 

72.13

%

$

54,097,500.00

 

Compass Bank

 

27.87

%

$

20,902,500.00

 

TOTAL

 

100

%

$

75,000,000.00

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A
FORM OF NOTE

 

$[          ]

 

[          ], 200[     ]

 

FOR VALUE RECEIVED, Whittier Energy Corporation, a Nevada corporation (the
“Borrower”), hereby promises to pay to the order of [          ] (the “Lender”),
at the principal office of BNP Paribas, as administrative agent (the
“Administrative Agent”), the principal sum of [          ] Dollars
($[          ]) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the Borrower under the
Credit Agreement, as hereinafter defined), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.

 

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender.  Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.

 

This Note is one of the Notes referred to in the Credit Agreement dated as of
June 15, 2005 among the Borrower, the Administrative Agent and lenders signatory
thereto (including the Lender), and evidences Loans made by the Lender
thereunder (such Credit Agreement as the same may be amended, supplemented or
restated from time to time, the “Credit Agreement”).  Capitalized terms used in
this Note have the respective meanings assigned to them in the Credit Agreement.

 

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the other Loan Documents.  The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.

 

1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF TEXAS.

 

 

WHITTIER ENERGY CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B
FORM OF
COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies that he/she is the [          ] of Whittier
Energy Corporation, a Nevada corporation (the “Borrower”), and that as such
he/she is authorized to execute this certificate on behalf of the Borrower. 
With reference to the Credit Agreement dated as of June 15, 2005 (together with
all amendments, supplements or restatements thereto being the “Agreement”) among
the Borrower, BNP Paribas, as Administrative Agent and lenders (the “Lenders”)
which are or become a party thereto, and such Lenders, the undersigned
represents and warrants as follows (each capitalized term used herein having the
same meaning given to it in the Agreement unless otherwise specified):

 

(a)                                  The representations and warranties of the
Borrower contained in Article VII of the Agreement and in the Loan Documents and
otherwise made in writing by or on behalf of the Borrower or any Guarantor
pursuant to the Agreement and the Loan Documents were true and correct when
made, and are repeated at and as of the time of delivery hereof and are true and
correct in all material respects at and as of the time of delivery hereof,
except to the extent such representations and warranties are expressly limited
to an earlier date or all of the Lenders have expressly consented in writing to
the contrary.

 

(b)                                 The Borrower has performed and complied with
all agreements and conditions contained in the Agreement and in the Loan
Documents required to be performed or complied with by it prior to or at the
time of delivery hereof [or specify default and describe].

 

(c)                                  Since December 31, 2004, no change has
occurred, either in any case or in the aggregate, in the condition, financial or
otherwise, of the Borrower or any of its Subsidiaries that could reasonably be
expected to have a Material Adverse Effect [or specify event].

 

(d)                                 There exists no Default or Event of Default
[or specify Default and describe].

 

(e)                                  Attached hereto are the detailed
computations necessary to determine whether the Borrower is in compliance with
Section 9.01 and Section 8.14 as of the end of the [fiscal quarter][fiscal year]
ending [          ].

 

1

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED this [          ] day of [          ].

 

 

WHITTIER ENERGY CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C-1
FORM OF LEGAL OPINION

 

 

[insert closing date]

 

BNP PARIBAS, as Administrative Agent

 

and each of the Agents and Lenders party to the

herein described Credit Agreement

 

Re:                               Credit Agreement (the “Credit Agreement”)
dated as of June 15, 2005 among Whittier Energy Corporation, as borrower, each
of the Agents and Lenders from time to time party thereto and BNP PARIBAS, as
administrative agent for the Lenders (in such capacity, as the administrative
agent, the “Administrative Agent”).

 

Ladies and Gentlemen:

 

We have acted as special counsel for Whittier Energy Corporation, a Nevada
corporation (the “Borrower”), and [add Guarantors] (collectively being the
“Guarantors” and together with the Borrower collectively being the “Obligors”),
in connection with the execution and delivery of the Credit Agreement and the
other Loan Documents (as defined below).  This opinion is being furnished to you
pursuant to Section 6.01(h) of the Credit Agreement.  All capitalized terms not
defined herein shall have the same meanings assigned to them in the Credit
Agreement.

 

In connection with the opinions set forth herein, we have examined originals, or
copies certified or otherwise identified to our satisfaction, of the following
documents (items (A) through (F) being referred to as the “Loan Documents”):

 

(A)                              the Credit Agreement;

 

(B)                                the Notes;

 

(C)                                the Guaranty and Collateral Agreement dated
of even date with the Credit Agreement executed by the Obligors in favor of the
Administrative Agent for the benefit of the Lenders;

 

(D)                               [Deed of Trust, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement (the “Mortgages”)] [list
for each Obligor];

 

(E)                                 the Financing Statements (UCC-1) to be
delivered in connection with (C) above (the “Guaranty Financing Statements”);
and

 

1

--------------------------------------------------------------------------------


 

(F)                                 the Financing Statements (UCC-1) to be
delivered in connection with (D) above (the “Financing Statements”); and

 

(G)                                the stock powers with stock certificates
attached (the “Stock Certificates”)

 

In rendering the opinions set forth herein, we have relied upon certificates of
officers of the Obligors, certificates or telegrams of public officials and such
other documents, records and information as we have deemed necessary or
appropriate.  We have assumed that all signatures are genuine; that all
documents submitted to us as originals are authentic; that all documents
submitted to us as copies conform to the originals; and that the facts stated in
all such documents are true and correct.  In rendering this opinion, we have not
made any independent investigation as to accuracy or completeness of any facts
or representations, warranties, data or other information, whether written or
oral, that may have been made by or on behalf of the parties, except as
specifically set forth herein.

 

Based upon the foregoing, and subject to the qualifications set forth herein, it
is our opinion that:

 

1.                                       The Borrower is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Nevada.  Each of the Guarantors is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
[].

 

2.                                       Each of the Obligors has the corporate
power and authority to execute, deliver and perform its obligations under each
of the Loan Documents to which it is a party.  The Borrower has taken all
corporate action and each Guarantor has taken all necessary corporate action to
authorize the execution and delivery of, and performance of its obligations
under, each of the Loan Documents to which it is a party.  Such execution,
delivery and performance of its obligations under the Loan Documents to which it
is a party will not (i) result in a violation of the Borrower’s Bylaws or any
Guarantor’s Bylaws, as applicable, or any applicable law, (ii) result in a
violation of or constitute a breach or default under any material agreement or
instrument relating to the borrowing of money or judicial or regulatory order
binding upon it or (iii) result in the creation or imposition of any Lien on any
of its properties pursuant to any such material agreement or instrument or
judicial or regulatory order.  Each of the Loan Documents to which an Obligor is
a party has been duly authorized, executed and delivered by such Obligor.

 

3.                                       Each of the Loan Documents constitutes
the legal, valid and binding obligation of each Obligor party thereto,
enforceable against it in accordance with its terms.

 

4.                                       No authorization, consent, approval,
license or exemption of, or filing or registration with, any Governmental
Authority of the United States or the State of Texas, , or any Governmental
Authority of the State of Nevada in connection with

 

2

--------------------------------------------------------------------------------


 

any application of the [] is necessary for either (i) the due execution and
delivery by each Obligor of the Loan Documents to which it is a party, (ii) the
borrowing of Loans and obtaining of Letters of Credit by the Borrower or
(iii) payment by the Obligors of the Loans or any other amounts payable under
the Loan Documents.

 

5.                                       There are, to the best of our
knowledge, no actions, suits or proceedings pending or threatened against any
Obligor or its property which involves the possibility of any judgment or
liability against such Obligor which could reasonably be expected to have a
Material Adverse Effect.

 

6.                                       None of the Obligors is subject to
regulation under the Investment Company Act of 1940, as amended, or the Public
Utility Holding Company act of 1935, as amended.

 

7.                                       The Guaranty and Collateral Agreement
creates in favor of the Administrative Agent a security interest in collateral
in which a security interest may be created under Article 9 of the Uniform
Commercial Code of the State of Texas (the “Texas UCC”) as in effect in the
State of Texas on the date hereof (the “Article 9 Collateral”) to secure the
Obligations.

 

8.                                       Upon the filing of the Guaranty
Financing Statements in the Office of the Secretary of State of Delaware for the
Delaware entity, the Administrative Agent will have a perfected security
interest for the ratable benefit of the Lenders in that portion of the Article 9
Collateral subject thereto under the Uniform Commercial Code of the State of
Delaware (the “Delaware UCC”).

 

9.                                       The Mortgages create in favor of the
Administrative Agent a security interest in collateral described therein in
which a security interest may be created under the Texas UCC (the “Article 9
Mortgage Collateral”).  Upon the filing of the Financing Statements (with a copy
of the Mortgages attached thereto) with the Office of the Secretary of State of
the State of Delaware, the security interests created by the Mortgages in the
Article 9 Mortgage Collateral will be perfected under the Delaware UCC to the
extent perfection can be effected by the filing of a financing statement in the
Office of the Secretary of State of Delaware.

 

10.                                 No Delaware or Texas state or local
recording tax, stamp tax or other similar fee, tax or governmental charge (other
than nominal statutory filing and recording fees to be paid upon the filing or
recordation thereof) is required to be paid in connection with the filing and
recording of the Mortgages, the Financing Statements and the Guaranty Financing
Statements.

 

The opinions rendered herein are for the sole benefit of, and may only be relied
upon by, the Lenders, the Agents and their successors or permitted assigns, and
the opinions herein expressed are not to be used, circulated or otherwise
referred to in connection with any

 

3

--------------------------------------------------------------------------------


 

transaction other than those contemplated by the Loan Documents.  This opinion
is specifically limited to the presently effective laws of the State of Texas
and the United States of America, the Limited Liability Company Acts of the
State of Delaware and the Delaware UCC.  We have not been asked to, and we do
not, render any opinion as to any matter except as specifically set forth
herein.

 

 

Very truly yours,

 

 

 

 

 

[                         ]

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF LEGAL OPINION OF LOCAL COUNSEL

 

June 15, 2005

 

Each of the Addressees Listed in

the Attached Schedule I

 

Re:                               Credit Agreement dated as June 15, 2005 among
Whittier Energy Corporation, a Nevada corporation (the “Borrower”), the
financial institutions now or hereafter party thereto (the “Lenders”), BNP
Paribas, as administrative agent and collateral agent for the Lenders (in such
capacity, the “Collateral Agent”), and the other agents party thereto (the
“Credit Agreement”).

 

Ladies and Gentlemen:

 

We have acted as special [                       ] counsel to the Borrower and
Whittier Energy Company, a Nevada corporation (“Mortgagor”), in connection with
the execution and delivery of that certain [Describe Mortgage/Deed of Trust]
(the “Mortgage”).  This opinion is being furnished to you pursuant to
Section 6.01(i)(ii) of the Credit Agreement.  All capitalized terms not defined
herein shall have the same meanings assigned to them in the Credit Agreement. 
For purposes of this opinion letter, the term “State” means the State of [].  In
rendering the opinions set forth below, we have reviewed an execution copy of
the following documents and instruments, as the same are being executed as of
the date hereof (the “Loan Documents”):

 

[(A)]                      the Mortgage[; and]

 

[(B)         UCC-1 Financing Statement, with the Mortgagor, as debtor, and the
Collateral Agent, as secured party, covering as-extracted collateral and goods
that are or are to become fixtures, to be filed in connection with the Mortgage
(the “Financing Statement”)]. (1)

 

In rendering the opinions set forth herein, we have relied upon certificates of
officers of the Mortgagor, certificates of public officials and such other
documents, records and

 

--------------------------------------------------------------------------------

(1) Under Section 9.502 of UCC, a record of our form of mortgage is effective as
a financing statement filed as a fixture filing or as a financing statement
covering as-extracted collateral or timber to be cut.  Some counties, however,
maintain separate indexes for UCC filings, and in such case, a UCC-1 financing
statement covering such collateral should be prepared and filed separately.

 

1

--------------------------------------------------------------------------------


 

information as we have deemed necessary or appropriate.  We have assumed that
all signatures are genuine; that all documents submitted to us as originals are
authentic; that all documents submitted to us as copies conform to the
originals; and that the facts stated in all such documents are true and
correct.  In rendering the opinions set forth herein, we have not made any
independent investigation as to accuracy or completeness of any facts or
representations, warranties, data or other information, whether written or oral,
that may have been made by or on behalf of the parties, except as specifically
set forth herein.

 

Based upon the foregoing, and subject to the assumptions, qualifications,
exceptions and limitations set forth herein, it is our opinion that:

 

1.                                       The Mortgage, including the
acknowledgment thereto, [and the Financing Statement,] is [are] in a form
satisfactory for recordation in the official public records of real property in
each county in the State where any portion of the Mortgaged Property is located.

 

2.                                       The descriptions of those portions of
the Mortgaged Property located within the State which are shown on Exhibit ”A”
attached to the Mortgage are legally sufficient descriptions for the purpose of
creating and maintaining the Liens purported to be created by the Mortgage and
for the purposes of all applicable recording, filing and registration laws in
the State.

 

3.                                       The Mortgagor is duly qualified to do
business and own its properties in, and is in good standing as a foreign
corporation in, the State, under the laws of the State.

 

4.                                       The Mortgage constitutes the legal,
valid and binding obligation of the Mortgagor enforceable against the Mortgagor
in accordance with its terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws of general application relating
to or affecting creditors’ rights generally and general principles of equity.

 

5.                                       The Mortgage is effective to create in
favor of the Collateral Agent (or the Trustee named therein, as applicable) for
the benefit of the Collateral Agent and the Lenders, for the payment of the
obligations described therein, a valid mortgage Lien on all of the Mortgagor’s
right, title and interest in and to the portion of the Mortgaged Property
constituting real property described in the Mortgage as being mortgaged thereby
and a valid security interest in all of the Mortgagor’s right, title and
interest in and to as-extracted collateral located in each county in which the
Mortgaged Property is situated and all fixtures located on the real property
described in the Mortgage.

 

6.                                       Fully executed counterparts of the
Mortgage [and the Financing Statement] should be filed for record in each county
in the State where any portion of the Mortgaged Property is located [or if
other, please specify].  Other than the foregoing, no authorization, consent,
approval, license or exemption of, or filing or registration with, any
Governmental Authority of the State is necessary for either the due execution
and delivery by the Mortgagor of the Mortgage, the perfection of the Liens
intended to be created thereby or with the

 

2

--------------------------------------------------------------------------------


 

holding and enforcement by the Collateral Agent of the Mortgage or the
obligations secured thereby.

 

7.                                       After the recordings and filings
specified in paragraph 6 have occurred, the Liens created by the Mortgage on
that portion of the Mortgaged Property constituting real property will be
effective against third parties and the Liens created by the Mortgage on that
portion of the Mortgaged Property constituting as-extracted collateral and
fixtures will be perfected.

 

8.                                       After the recordings and filings
specified in paragraph 6 have occurred, no instruments need be recorded,
registered or filed or re-recorded, re-registered or re-filed in any public
office in the State in connection with the execution and delivery of the
Mortgage in order to maintain the perfection and priority of the Liens created
thereby after the date of recordation, other than [state rule if necessary] and
continuation statements as required by the Uniform Commercial Code as in effect
in the State.

 

9.                                       No state or local recording tax, stamp
tax or other similar fee, tax or governmental charge (other than statutory
filing and recording fees to be paid upon the filing of the Mortgage [or the
Financing Statement]) is required to be paid in connection with the filing and
recording of [either] the Mortgage [or the Financing Statement][, except as
follows:  explain if necessary].

 

10.                                 The execution and delivery by the Mortgagor
of the Mortgage do not, and the performance by the Mortgagor of its obligations
thereunder will not, result in any violation by the Mortgagor of any laws,
rules or regulations of the State which, in our experience, exercising customary
professional diligence, are normally applicable to transactions of the type
contemplated by the Loan Documents.

 

11.                                 A [               ] state court of competent
jurisdiction or a federal court sitting in the State of competent jurisdiction
and applying conflicts of laws principles of the State, if properly presented
with a choice of law issue, will honor the choice of New York law to govern the
Credit Agreement, the Notes and the Mortgage that state such documents shall be
governed by the laws of the State of New York.

 

12.                                 The Lenders and the Collateral Agent are not
required to qualify to transact business in the State nor will they incur any
tax imposed by the State (including without limitation, any tax imposed by the
State on interest or on revenue paid in respect of the obligations secured by
the Mortgage), nor is any approval, authorization, license, permit, declaration,
consent or order of, exemption by, or registration, recording, notice or filing
with, any Governmental Authority of the State required with respect to the
Collateral Agent or any Lender, solely as a result of the transaction to which
this opinion letter refers, or the execution, recording or holding by the
Collateral Agent or any Lender of the Mortgage or the indebtedness or other
obligations secured thereby, or the creation or perfection of the Liens pursuant
to the Mortgage.  However, we express no opinion as to the necessity of
qualifying to transact business

 

3

--------------------------------------------------------------------------------


 

in the State of (i) as a result of other business transactions by the Lenders or
the Collateral Agent in the State, or (ii) if the beneficiary under the Mortgage
acquires, holds, and operates any portion of the real property described in the
Mortgage by foreclosure sale, by deed in lieu of foreclosure, or otherwise, or
if such beneficiary operates such real property itself or through an agent or
independent contractor.

 

13.                                 The Mortgage contains the terms and
provisions necessary to enable the Collateral Agent (or the Trustee named
therein, as applicable) following a default under the Mortgage, to exercise the
essential rights and remedies which are customarily available to a real estate
lienholder under the laws of the State.

 

14.                                 The laws (statutory or otherwise) of the
State do not require a lienholder to make an election of remedies where such
lienholder holds a Lien on both the real and personal property of a debtor or
require a lienholder to take recourse first or solely against its collateral
located in the State.

 

15.                                 The Loans evidenced by the Notes and the
Credit Agreement will not violate any applicable usury laws of the State, or
other applicable laws of the State regulating the interest rate, fees and other
charges that may be collected with respect to the Loans.

 

The foregoing opinions are subject to the following additional assumptions and
qualifications:

 

[add appropriate qualifications, if any].

 

This opinion letter is given solely for the benefit and use of you and your
counsel in connection with the transactions contemplated by the Loan Documents
and may not, without our prior written consent, be (a) relied upon or furnished
to any Person other than you and your counsel and Persons who become Lenders
after the date hereof and their counsel, or (b) relied upon by you and your
counsel or such Lenders and their counsel for any other purpose.

 

Very truly yours,

 

4

--------------------------------------------------------------------------------


 

EXHIBIT D
SECURITY INSTRUMENTS

 

1)                                      Guaranty and Pledge Agreement among
Whittier Energy Corporation, the other Obligors and BNP Paribas.

 

2)                                      Guaranty Agreement Financing Statements

 

(a)                                  Whittier Energy Corporation

 

(b)                                 RIMCO Production Company Inc.

 

(c)                                  Whittier Energy Company

 

3)                                      Stock powers and certificates for:

 

(a)                                  Whittier Energy Company

 

(b)                                 Whittier Operating Inc.

 

(c)                                  RIMCO Production Company Inc.

 

(d)                                 Vaquero Gas Company, Incorporated

 

4)                                      Deed of Trust, Fixture Filing,
Assignment of As-Extracted Collateral, Security Agreement and Financing
Statement from Whittier Energy Company in favor of BNP Paribas, as Mortgagee and
Administrative Agent. (Texas)

 

5)                                      Deed of Trust, Fixture Filing,
Assignment of As-Extracted Collateral, Security Agreement and Financing
Statement from RIMCO Production Company, Inc., in favor of BNP Paribas, as
Mortgagee and Administrative Agent. (Texas)

 

6)                                      Deed of Trust, Fixture Filing,
Assignment of As-Extracted Collateral, Security Agreement and Financing
Statement from Vaquero Gas Company, Incorporated, in favor of BNP Paribas, as
Mortgagee and Administrative Agent. (Texas)

 

7)                                      Deed of Trust, Mortgage, Line of Credit
Mortgage Assignment, Security Agreement, Fixture Filing and Financing Statement
from RIMCO Production Company, Inc. in favor of BNP Paribas, as Mortgagee and
Administrative Agent. (New Mexico)

 

8)                                      Mortgage, Fixture Filing, Assignment of
As-Extracted Collateral, Security Agreement and Financing Statement from
Whittier Energy Company in favor of BNP Paribas, as Mortgagee and Administrative
Agent. (Louisiana)

 

9)                                      Mortgage, Fixture Filing, Assignment of
As-Extracted Collateral, Security Agreement and Financing Statement from RIMCO
Production Company, Inc., in favor of BNP Paribas, as Mortgagee and
Administrative Agent. (Louisiana)

 

1

--------------------------------------------------------------------------------


 

10)                                Mortgage, Fixture Filing, Assignment of
As-Extracted Collateral, Security Agreement and Financing Statement from
Whittier Operating, Inc., in favor of BNP Paribas, as Mortgagee and
Administrative Agent. (Louisiana)

 

11)                                UCC-1s, with respect to items 4 through 10,
filed with Nevada (for Whittier Energy Company), Delaware (for RIMCO Production
Company, Inc.), Texas (for Vaquero Gas Company, Incorporated and Whittier
Operating, Inc.) or Louisiana (Fixture filings for Louisiana mortgages (items 8
through 10))

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender] (2)]

 

 

 

 

 

3.

 

Borrower:

 

Whittier Energy Corporation

 

 

 

 

 

4.

 

Administrative Agent:

 

BNP Paribas, as the administrative agent under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Credit Agreement dated as of June 15, 2005 among Whittier Energy
Corporation, the Lenders parties thereto, and BNP Paribas, as Administrative
Agent

 

--------------------------------------------------------------------------------

(2) Select as applicable.

 

1

--------------------------------------------------------------------------------


 

6.

 

Assigned Interest:

 

 

 

Commitment Assigned

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans (3)

 

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

Effective Date:                               , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(3) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

[Consented to and](4) Accepted:

 

 

 

BNP PARIBAS, as
Administrative Agent

 

 

 

 

 

By

 

 

Title:

 

 

 

 

 

By

 

 

Title:

 

 

 

[Consented to:] (5)

 

 

 

WHITTIER ENERGY CORPORATION

 

 

 

 

 

By

 

 

Title:

 

 

--------------------------------------------------------------------------------

(4) To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(5) To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX 1

 

WHITTIER ENERGY CORPORATION $200 MILLION REVOLVING LOAN

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this

 

--------------------------------------------------------------------------------


 

Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Texas.

 

--------------------------------------------------------------------------------